DATED 30 SEPTEMBER 1997

(1) THE GOVERNMENT OF THE REPUBLIC OF ZAMBIA

VY
and
(2) CHIBULUMA MINES PLC
DEVELOPMENT AGREEMENT
VW

CLIFFORD CHANCE

200 Aldersgate Street
London EC1A 4JJ

Telephone: 0171 600 1000
Fax: 0171 600 5555
Reference: VCH/G2181/00030/MWC
10.

AL.

12.

14.

15.

CONTENTS

PART A
GENERAL
Definitions and Interpretations ... 2... 26. eee 2.
PART B

OPERATIONAL AND EMPLOYMENT ISSUES

Obligations to Develop... 6... te eee 9
Rights to Export and Import and Arms’ Length Dealings ..............-.- 10
Procurement .. 2.6... cette teense 11
Local Business Development .... 2... 2... 0 ee eens gt
Training and Human Resources Management .............-----0 0000+ 12
Imsurance . 2... ete ee eee eee 14
Suspension of Production ......... 02... cece eee teen een eens 15
Social Assets 0.00. teen eeee 16
Records and Operating Reports ©. 2.0... 000. c eee cee eee 22
PART C

Foreign Exchange ©... 6... 0. eee eee 24
Environmental Issues... 2. eee ees 26
PART D
TAXATION
General Obligation to Pay Tax 6... ee eee 29
Clarification of Taxation Legislation .........0.0.000.000.0 00. e eee ee eee 30
Taxation Stability 0. ete eens 30
17 Extensions to Time... 2.2... te tenes
18. Termination... 2... 1. eens
19. Arbitration and Sole Expert ee eee nee eee eee
20 Law Applicable 200.0. et teenies
21 Force Majeure... 1.2.2 eee nee
22. Variation © 06. ee ee eee eee
23. Consultation © 2.  eeeeeee
24 Notices 2.0.00 eee ee eee
25 Waiver 20. ee ete
26. Severability 20 ccc tee tet e teens
27. Further Acts ©... ee teeta
28 Counterparts 2.6... eee teense
29. Representations and Warranties .... 2... 2.2. ee eee eee
SCHEDULE 1... 1.1 ee eee ete

APPROVED PROGRAMME OF MINING OPERATIONS
SCHEDULE 2 2.1.1... eee eet eee

LOCAL BUSINESS DEVELOPMENT PROGRAMME
SCHEDULE 3 «1... te eens

PART I

CONTRACT AREA

PART I

LARGE SCALE MINING LICENCES

PART Hl

MINING AREA

MEDICAL SERVICES

PART if

EDUCATION SERVICES
PART Ili

RECREATIONAL SERVICES
PART IV
MUNICIPAL INFRASTRUCTURAL SERVICES
PART V
PHYSICAL SOCIAL ASSETS

PART I
ENVIRONMENTAL PLAN

PART II

ENVIRONMENTAL CLEAN UP OBLIGATIONS

SCHEDULE 7 ...... 0.0.0... ccc eee eee

REQUIRED INSURANCES

SCHEDULE 8 «1.1... eee

TAX SCHEDULE
THIS AGREEMENT is made on 30 September 1997

BETWEEN:

qa)

(2)

THE GOVERNMENT OF THE REPUBLIC OF ZAMBIA, acting through the Ministry
of Mines and Minerals Development and the Ministry of Finance ("GRZ"); and

CHIBULUMA MINES PLC, a company incorporated in the Republic of Zambia (registered
no. 39097), whose registered office is at Second Floor, Kafue !louse, 1 Nairobi Place, Cairo
Road, Lusaka, Zambia (Box 30030, Lusaka) ("ChibCo" and wi:o shall include any permitted
assigns or successors of the rights and obligations of ChibCo).

WHEREAS:

169)

(2)

3)

(4)

(5)

(6)

(7)

Proposals have been submitted on behalf of ChibCo by the Metorex Consortium for the
acquisition and subsequent rehabilitation, development and operation of the facilities at
Chibuluma West Mine and the Chibuluma South area in the Copperbelt Province of Zambia
(the "Facilities"), the location of which is more specifically identified by reference to the plan
annexed hereto as Exhibit 1 to the First Schedule.

GRZ has approved these proposals, which are hereafter reterred to as the “Approved
Programme of Mining Operations".

The rehabilitation, development and operation of the Facilitics will be of major economic
significance to the people of Zambia.

GRZ wishes to ensure that the continued development and exploitation of the commercial
deposits of copper and cobalt ore at the Chibuluma West Mine and future development of
Chibuluma South will secure the maximum benefit for, an< adequately contribute to the
advancement and the social and economic welfare of, the pecple of Zambia, including the
people in the vicinity of the Contract Area in a manner consivtent with their needs and the
protection of the environment and secure an appropriate return on investment commensurate
with the risks involved to ChibCo.

GRZ and ChibCo have agreed on a number of matters which are set out in this Agreement
and wish the matters agreed upon to be an enduring arrangenicut of national interest.

GRZ has granted to the Minister of Mines and Minerals Development and the Minister of
Finance statutory authority under Section 9 of the Act to enter into this Agreement on behalf
of GRZ, and GRZ and ChibCo agree to be bound by all the terms and conditions relating
thereto. The Minister has sought and received the advice of the Mining Advisory Committee
in accordance with Section 88 of the Act and is acting in accordance with such advice.

GRZ, ChibCo, ZCCM and the Metorex Consortium have ent.r.:! into the Sale and Purchase
Agreement which requires on its Completion (as therein dctined) the entry into of this

Agreement.
PART A

-1-
1.1

GENERAL

Definitions and Interpretations

In this Agreement, unless the context otherwise requires:

“Act" yeans the Zambian Mines and Minerals Act, 1995 (Act No. 31 of 1995) as from time
to time amended and in effect;

“Affiliate, Affiliated Party, or Affiliated Parties" means:

(i)

(ii)

(iii)

any company in which ChibCo or a Shareholder (as the case may be) holds twenty
per cent. (20%) or more of the ordinary voting shares or which holds twenty per
cent. (20%) or more of ChibCo’s or a Shareholder’s (us the case may be) ordinary
shares;

any person which, directly or indirectly, is controlled by or Controls, or is under
Common Control with ChibCo or a Shareholder (as the case may be); or

any person or group of persons being directors or executive officers of, or in the
employment of any person referred to in (i) or (ii) above,

and "Control" means:

@

(ii)

the power (whether directly or indirectly) and whether by the ownership of share
capital, the possession of voting power, contract or otherwise to appoint and/or
remove all or such of the board of directors or other governing body of a person as
are able to cast a majority of the votes capable of being cast by the members of that
board as body, or otherwise to control or have power to control the policies and
affairs of that person; and/or

the holding and/or the ownership of the beneficial interests in and/or the ability to
exercise the voting rights applicable to shares or other securities in any person which
confer in aggregute on the holders whether directly or by means of holding such
interests in one or more other persons (vither directly or indirectly) more than fifty
per cent. (50%) of the voting rights exercisable at gencral meetings of that person,

and “Controlled by” shall be construed accordingly and "Common Control" means the
circumstances where two (2) or more persons are controlled by the same person or its
Affiliates;

“Agreement” means this agreement as varied from time to time in accordance with the terms

hereof;

“Approved Programme of Mining Operations" means the proposals for rehabilitating,
developing and operating the Facilities submitted on behalf of ChibCo by the Metorex
Consortium which have been approved by the Ministry and which is set out in Schedule 1.

-2-
"Arms’ Length Terms" means a transaction where:

(a) the parties in negotiating the wansaction have souyi:t to promote their own best
interests in accordance with fair and honest business methods;

(b) the consideration expressed in the agreement for the transaction entered into is the
only consideration for the transaction;

() the price and other terms of the transaction have not been affected by, nor determined
as a consequence of, any other acreement or any direct or indirect relationship (other
than the relationship created by the transaction agreement) between the selling party
or shareholders of the selling party, or a company in which the selling party is a
shareholder, and buying party or shareholders of the buying party, or a company in
which the buying party is a shareholder, and

(d) neither the selling party, nor any person or company connected with it through
shareholding or otherwise, has any direct or indirect interest in the subsequent
disposal, if applicable, by the buying party of any of the products or services obtained
pursuant to the transaction agreement;

"Assets" means all the property and assets to be transferred ly ZCCM to ChibCo pursuant
to the provisions of the Sale and Purchase Agreement as are more particularly described
therein;

"Bulk Supply Agreement" has the definition given in the Sale and Purchase Agreement;

“Business Day” means a day, other than a Saturday or Sunday upon which banks are open
for business in London, New York and Lusaka;

"Central Bank" means the Bank of Zambia;

"Collective Agreement(s)" means the Standard Conditions of Employment and Service as
agreed between ZCCM and the Mineworkers Union of Zambia in effect at the date of closing
of the Sale and Purchase Agreement (which for the avoidance of doubt includes the Standard
Code Book, the Disciplinary Code Book, the 1981 Joint Job Evaluation Agreement and the
1997 Redundancy Agreement), as these may be renegotiated by ChibCo from time to time
following the expiry thereof;

"Companies Act" means the Zambian Companies Act, 1994 (Act No. 26 of 1994) as from
time to time amended and in effect,

“Contract Area" means that land area covered by the Leases and which is described in
Schedule 3 Part I;

"Control of Goods Regulations" means the Control of G: 4s (Import Declaration Fee)
Regulations, 1995 (S.I1. No.148 of 1995) as executed under the Control of Goods Act
(Chapter 690 of the Laws of Zambia) as from time to time amcnded and in effect;
"Copperbelt" means Copperbeit Province in Zambia comprising the main copper mining
areas in Zambia;

"Costs to Resume Operations" means 1.2 (one and two-tenths) times the costs (which
includes the cost of new capital expenditures) required to resume Normal Operations plus 1.2
(one and two-tenths) times the sum of ChibCo estimate of:

(a) royalties;
(b) Operating Costs; and
(c) all other incidental costs,

necessary to continue Normal Operations for a further period of twelve (12) months.

"Distributable Profits" means accumulated after tax profits and reserves of ChibCo, available
for distribution as dividends in accordance with Section 84 of the Companies Act, as shown
in the financial statements of ChibCo;

“Education Services" means the education services set out in Schedule 4, Part II;

"Effective Date” means the date on which this Agreement was executed by the Parties, and
in the event that it was executed by different Parties on different dates, means the date on
which it was executed by the Party who was the last Party to execute the same;

"Environmental Clean Up Obligations" means those obligations more particularly described
in Schedule 5, Part II;

"Environmental Laws" means the Mining (Mineral Resource Extractions) Regulations, 1994
(SI 119/1994); the Environmental Protection and Pollution Control Act, 1990 (Act No. 12
of 1990) and regulations enacted thereunder; and Sections 75 to 82 of the Mines and Minerals
Act, 1995 (Act No. 31 of 1995) and the Mines and Minerals (Environmental) Regulations,
1997, save for the provisions contained in each of such laws «nd regulations which relate to
mine safety and/or the safety of persons rather than to the protection of the environment, as
each may from time to time be amended and in etfect;

"Environmental Plan" means the programme for environmental clean up and protection and,
where applicable, the proposals to bring ChibCo into compliance with the Environmental

Laws with which it is not in compliance as at the Effective Date, as set out in Schedule 5 Part
5

“Environmental Protection Fund" means the fund set up for environmental protection by
Section 82 of the Act and the Mines and Minerals (Environmentat) Regulations SI No. 29 of
1997;

“Facilities” has the meaning ascribed to it in Recital (1);

“Force Majeure" has the meaning given to the term in Clause 21.2;

"“GRZ" means the Government of the Republic of Zambia and includes any authorised agent

-4-
of the Government of the Republic of Zambia;
“Import Declaration Fee” means the fee payable under the Control of Goods Regulations;

“Investment Commitment” means the obligation to develop Chibuluma South as specified
as such in the Approved Programme of Mining Operations and the other Scheduled
Programmes;

"Kwacha" means the lawful currency of Zambia;

"Large Scale Mining Licences" means Large Scale Mining Licence Numbers 23 and 24 held
by ChibCo pursuant to the Act (or any successor or additional licences issued in replacement
or substitution therefor), the current form of which being set out in Schedule 3 Part II;

"Leases" means the leases set out in the Sale and Purchase Agreement;

“LIBOR” means the London Interbank Offered Rates for US dollars for six month advances
which appears on the Telerate Page 3750 as of 11.00 am, London time, on the date which
is two (2) Business Days preceding the final Business Day of each month monies are
outstanding or, if payment is not made on the final Business Day of a month, two (2)
Business Days preceding the Business Day on which payment is made;

"Local Business Development Programme" means the programme for local business
development which is described in Clause 5 and which is set out in Schedule 2;

“Medical Services" means the medical services as set out in Schedule 4, Part 1;

"Mine Products" means the ores or concentrates or other Minerals produced from the Mining
Area and all smelter and refinery products produced in Zambia (including acid) derived
theretrom;

"Minerals" means all minerals excluding petroleum and other hydrocarbons, as the same may
be located in the Contract Area;

"Minister" means the person for the time being entitled to exercise the powers of the Minister
of Mines and Minerals Development under the Act;

“Mining” has the meaning given to the term in the Act ard, for the purpose of this
Agreement, includes all concentrating, smelting, refining and treatment and transport

operations associated with and necessary for the production of marketable products thereto;

“Mining Area" means the areas covered by the Large Scale Mining Licences, the same being
set out in Schedule 3 Part III,

"Ministry" means the Ministry of Mines and Minerals Deve: ment or other successor
ministry from time to time;

"Municipal Infrastructural Services" means the municipal infrastructural services as set out

-5-
in Schedule 4, Part IV;

“Normal Operations" means the operation of the Facilities in accordance with the Scheduled
Programmes;

"Notices" means any notice, consent, demand, approval or other communication required or
permitted to be given under Clause 24;

"Operating Costs" for any period means the costs incurred by ChibCo during Normal
Operations excluding (a) depreciation and other non-cash costs (b) capital costs other than
replacement capital costs and (c) financing charges;

"Parties" means the persons who are for the time being original parties to this Agreement or
parties added or substituted pursuant to Clause 16;

"Physical Social Assets" means those assets listed in Schedule 4, Part V;
“Quarter"; means:

(a) January, February, and March; or
(b) April, May and June; or

(c) July, August and September; or
(d) October, November and December.

"Recreational Services" means the libraries, social clubs, canteens and sports facilities as the
same are listed in Schedule 4, Part II;

“Redundancy Terms" means those terms relating to entitlement to certain payments and
other rights in the event of loss of employment due to redundancy which are applicable to the
Transferring Employees as set out in the Collective Agreements;

“Registered Dependants" means the dependants of employees who, at the date of this
Agreement, are registered and thereafter those that shall be registered in accordance with
Clause 9.1, in the records of ZCCM as being entitled to use some or all of the ZCCM Social
Service Assets;

"Rural Electrification Levy" means the rural electrification levy initially agreed between
ZCCM and subsequently with the purchaser of ZCCM Power Division and the Zambia
Electricity Supply Corporation for the electrification of the rural areas of Zambia;

"Sale and Purchase Agreement" means the agreement for the sale and purchase of the assets
of Chibuluma West Mine and Chibuluma South and certain assets at Kalulushi dated
30 September 1997 and made between ZCCM, the Metorex Consortium, ChibCo and GRZ;

“Scheduled Programmes" means the Approved Programme of Mining Operations, the
Environmental Plan, the Environmental Clean Up Obligations, the Training and Human
Resources Management Programme and the Local Business Development Programme;
"Shareholder" means a holder of ordinary shares in ChibCo or the holder of the Special
Share whose rights are set out in ChibCo’s Articles of Associztion;

“Shareholders’ Agreement" means the agreement of even date herewith amongst certain
Shareholders in ChibCo, including ZCCM, governing the relationship between them as

Shareholders in ChibCo;
"Social Assets" means the Physical Social Assets and the Social Service Assets;

"Social Service Assets" means the Medical Services, the Education Services, the Recreational
Services and the Municipal Infrastructural Services;

"Sole Expert" means a person appointed (i) pursuant Clauses 3.3(c), 6.4, 7.3, 8.8, 9.10,
12.5, 12.8, 16.5(b)(ii), 16.7, 18.6(c), 22.2(b) and 22.4(d) of this Agreement or (ii) by
agreement between the parties to resolve any difference of view or disagreement between
them and, in the event the parties in dispute fail to agree on the person to be so appointed,
a person appointed on an application by either party by the Secretary-General for the time
being of the International Centre for the Settlement of Investment Disputes (ICSID). For the
purposes of this agreement, the Sole Expert shall not be, or have been an employee of GRZ
or ChibCo or any Shareholder or any of their respective Affiliates or any authority or
corporation of GRZ;

“Speculative Currency Transaction" means a transaction involving the purchase or sale of
Zambian currency, the primary object of which is the making of a profit on the exchange of
currency but does not include the taking out of forward cover i:zainst reasonably predictable
incomes or costs;

“Training and Human Resources Management Programme" means the programme which
is set out in Schedule 6; .

“Transferring Employees" means those employees previously employed by ZCCM whose
employment has been transferred (with their consent) to ChibCo with effect from the Closing
of the Sale and Purchase Agreement;

"US$", "US dollars" or "United States dollars" means the lawful currency of the United
States of America;

"VAT" means value added tax payable under the Value Ad cd Tax Act, 1995 (No. 4 of
1995) as from time to time amended and in effect;

“Zambia" means the Republic of Zambia;
"ZCCM" means Zambia Consolidated Copper Mines Limited;
"ZCCM Social Services Access Agreement” means tlic ..;:cement concluded between

ZCCM and ChibCo of even date with this Agreement affordin, (on the terms and conditions
therein contained) certain persons access to certain of the Soviu! Service Assets;
1.2

"Zambia Electricity Supply Corporation Tariff” means the tariff payable by ZCCM under
the terms of the Bulk Supply Agreement,

In this Agreement, unless the context otherwise requires:

(a)

(b)

(c)

(d)
©
(0)

(g)

Monetary references are references to United St:tes dollars unless otherwise
specifically expressed;

the headings do not affect the interpretation or construction;

Teferences to an Act includes the amendments to that Act for the time being in force
and also to any Act passed in substitution therefor and any regulations for the time
being in force thereunder;

words importing the singular include the plural and vice versa;

words importing any gender include the other gender;

references to a person include a partnership, firm or corporation and any
instrumentality of GRZ or any political sub-division thereof; and

the recitals form part of this Agreement.
2.1

2.2

2.3

2.4

2.5

2.6

PART B

OPERATIONAL AND EMPLOYMENT ISSUES

Obligations to Develop

ChibCo shall, following the date on which the Large Scale Mining Licences are granted to
ChibCo and, subject to the terms of the Act, regulations mad: thereunder, the Large Scale
Mining Licences and this Agreement, implement the Approved Programme of Mining
Operations in accordance with the timetable contained therein and good international mining
and metal treatment standards and practices.

Without prejudice to the obligation contained in Clause 2.1, ChibCo shall expend the
Investment Commitment substantially in the manner, on the terms and in the amounts set out
in the Scheduled Programmes. It being specifically recorded iat completion of the Approved
Programme of Mining Operations in respect of the development of Chibuluma South for less
than the amount specified as the Investment Commitment shall constitute the satisfactory
discharge of the Investment Commitment provided that the development of the Chibuluma
South No. 1 Shaft and the construction of the Chibuluma South new concentrator have been
completed in accordance with the Approved Programme of Mining Operations and that
payment is made to ZCCM in accordance with Clause 2.3 below.

Subject in all cases to the provisions of this Agreement, GRZ hereby acknowledges its
agreement to the Scheduled Programmes and the compliance of the Scheduled Programmes
with Section 24(3) of the Act and further acknowledges that the Scheduled Programmes
comply with Section 25(1) of the Act.

GRZ confirms that it considers the proposed mining and treatrrent practices described in the
Approved Programme of Mining Operations not to constitute “wasteful mining practices” for
the purposes of Section 81 of the Act. This confirmation is without prejudice to the rights
of the Director of Mines Safety (acting on behalf of GRZ) to determine that mining practices
not specifically referred to in the Approved Programme of Mining Operations constitute
wasteful mining practices for the purposes of Section 81 of the Act. Nothing in this Clause
2.4 shall prevent or restrict or otherwise limit GRZ from taking. ull actions within its power
to protect public health and safety.

GRZ confirms that it shall procure that no action shall be taken by the Water Development
Board against ChibCo for its operation without Water Rights (as defined in the Sale and
Purchase Agreement) for a period of ninety (90) days hereof or in the event of any action
being taken, fully compensate ChibCo for any costs or penalties incurred.

ChibCo confirms that it shall use its best endeavours to obtain a full public listing in Lusaka,
Johannesburg and/or London within a two (2) year time perics! from the date hereof subject

to suitable market conditions prevailing at the time.

Rights to Export and Import and Arms’ Length Dealings
3.1

3.2

3.3

Subject to Clause 4 and the payment of applicable duties and taxes not otherwise exempted
or deferred pursuant to this Agreement, ChibCo may import and where it so desires, re-
export without further reference to GRZ, materials, equipment and services to be used in
implementing the Scheduled Programmes provided that GRZ has not notified ChibCo that the
import and/or re-export (as applicable) of such materials, equipment and services would give
Tise to the matters specified in Clause 3.2(b)(i) or (ii).

ChibCo may market and export without further reference to GRZ all Mine Products and shall
have sole control and management of the sale of such Mine Products, including the forward
selling of such Mine Products, and shall assume all risks therefor, provided that:

(a) ChibCo sells its products on Arms’ Length Terms;
(b) GRZ has not notified ChibCo that the export of the Mine Products would:

(i) breach an obligation of GRZ arising under international law (including
mandatory sanctions imposed by the United Nations); or

(ii) result in dealing or contracting with nationals of a state with which GRZ is
in a state of declared or undeclared war;

(c) manufacturers of processed and semi-processed goods involving copper content with
processing facilities located in Zambia which are willing and able to purchase copper
cathode or other products at currently prevailing international market prices payable
in US dollars to ChibCo’s account outside Zambia shall be afforded a preference over
manufacturers whose processing facilities are not so located Provided that this
obligation shall only apply to an amount of copper which does not exceed ten per
cent. (10%) of ChibCo’s annual copper production from time to time and that the
application of this preference shall not result in ChibCo breaching its delivery
obligations with respect to any of the sales contracts which are transferred to ChibCo
pursuant to the Sale and Purchase Agreement; and

(d) no order has been made by the Minister pursuant to Secti»n 69 of the Act.

ChibCo shall advise GRZ of each agreement concerning sales or processing of Mine
Products, patent licensing, engineering, construction or managenv:at services which is entered
into with an Affiliate. Such agreements shall be copied to GRZ forthwith upon execution.
If, in the opinion of GRZ, any such agreement is not on Arms’ Length Terms, GRZ may,
within thirty (30) days of receipt of such agreement, give notice to ChibCo of the terms
which GRZ considers to be Arms’ Length Terms.

Upon receipt of GRZ’s notice ChibCo:

(a) may terminate the agreement; or

(b) may renegotiate the agreement using the terms considered arms’ length by GRZ; or

(c) if ChibCo disagrees with the terms so considered by GRZ, it may refer the dispute

-10-
4.1

42

4.3

4.4

5.1

to a Sole Expert in accordance within Clause 19 for a determination as to what are
Arms’ Length Terms.

Upon receipt of the Sole Expert’s determination, ChibCo shall renegotiate the agreement, if
necessary, to embody those terms decided by the Sole Expert to be Arms’ Length Terms or
terminate the agreement.

Procurement

ChibCo shall, on an annual basis, identify and invite registration of businesses in Zambia
(particularly in the Copperbelt and with particular emphasis on businesses direcily or
indirectly majority owned by Zambian citizens) which are capable of supplying materials,
equipment and services to ChibCo.

Where materials, equipment and services required for the implementation of the Scheduled
Programmes are manufactured or substantially assembled (or in the case of services, are
procurable) within Zambia from a business or businesses pre-qualified pursuant to Clause 4.1,
such business(es) shall have the opportunity to tender and if a tender submission from any
such business: :

(i) meets the specifications of the invitation to tender;
(ii) is competitive in cost with international sources; and
(iii) meets the delivery requirements of the Facilities,

then the Company shall not discriminate against such businesses in its award of such tender.

In assessing the tenders from local contractors and suppliers, ChibCo will consider the extra

costs it would incur if it was to grant the contract to a foreign supplier or contractor. These

extra costs shall include, but are not necessarily restricted to, w!:arfage costs, shipping costs,
stevedoring costs, customs clearance costs, customs duties, and demurrage charges.

ChibCo shall advise GRZ of each such agreement for the supply of goods and services where

the counterparty is an Affiliate in which event the provisions of Clause 3.3 (other than the

first sentence) shall apply muraris mutandis.

Local Business Development

ChibCo shall:

(a) comply with the Local Business Development Programme so as to encourage and
assist the establishment of businesses within Zambia (particularly in the Copperbelt
and with a particular emphasis on businesses directly or indirectly majority owned by
Zambian citizens) to supply materials, equipment and services to ChibCo, provided

that ChibCo shall not be obliged to grant or lend money to any person;

(b) conduct an annual review of progress being made on the implementation of the Local

-ll-
6.1

6.2

6.3

6.4

6.5

Business Development Programme and make such variations to it as required by
changing circumstances; and

(c) designate a responsible and experienced person to be involved in setting up and
Managing small business enterprises:

(i) to assist Zambian citizens who wish to or have set up businesses to service
ChibCo and the Facilities;

(ii) to assist in the implementation of the Local Business Development
Programme and variations thereof;

(iii) _ to liaise with the appropriate officials from GRZ; and

(iv) to compile and maintain the register referred to in Clause 4.1.
Training and Human Resources Management
ChibCo shall comply with the Training and Human Resources Management Programme.
ChibCo may, with the consent of GRZ (which consent shall not be unreasonably withheld),
amend or alter the Training and Human Resources Management Programme, with a view to
securing the maximum training of and benefits to Zambian citizens from the Facilities. If
ChibCo is unable to comply with some aspects of the Training and Human Resources
Management Programme as a result of:

(a) circumstances or events beyond its control; or

(b) a direction of the Director of Mine Satety under the Act (or regulations made
thereunder),

then such non-compliance shall not constitute a default under this Clause 6 and ChibCo may
give notice of alternative or revised plans to the part of the Training and Human Resources
Management Programme affected.

Should ChibCo give notice pursuant to Clause 6.2 (a) or (b), GRZ shall within thirty (30)

days either:
(a) approve those alternative or revised plans, or

(b) meet with ChibCo to discuss and agree upon the alternative or revised plans.
If the discussions under Clause 6.3 do not lead to GRZ’s approval of alternative or revised
plans and ChibCo considers GRZ’s decision to be unreasonable, ChibCo may elect to refer
the reasonableness of GRZ’s decision to a Sole Expert in accordance with Clause 19.
If the Sole Expert determines that GRZ’s decision is not unreasonable, he shall identify to

ChibCo the changes to the Training and Human Resources Management Programme as will
be necessary to bring such programme into compliance with GRZ’s requirements in this

-12-
6.6

6.7

6.8

6.9

6.10

6.12

regard. However, if the Sole Expert determines that GRZ's decision is unreasonable, he shall
declare his determination to both parties and the proposed amendment or alternation to the
Training and Human Resources Management Programme shall deemed approved.

ChibCo shall not, save as provided below, be restricted in its employment, selection,
assignment or discharge of personnel Provided, however, that the employment and the terms
and conditions of such employment and the discharge or disciplining of personnel within
Zambia shall be carried out in compliance with (i) the laws and regulations of Zambia which
are, from time to time, of general application, (ji) the Collective Agreements and (iii) the
terms of individual employment contracts from time to time. The Training and Human
Resources Management Programme identifies a minimum number of employees necessary to
conduct Normal Operations from time to time. ChibCo will ensure that the number of its
employees will not be reduced below such levels without ninety (90) days prior notification
to GRZ.

ChibCo will, in its recruitment, selection, promotion and assignment of personnel not
discriminate against comparably qualified and experienced Zambian citizens. ©

ChibCo acknowledges GRZ’s policy to attract qualified Zambian citizens working overseas
back to employment within the Zambian miaing industry. In order to facilitate the fulfilment
of this policy, ChibCo will take all reasonable efforts in its recruitment and employment of
employees in professional, managerial, engineering and scientific grades (including, but not
limited to the advertising of positions in international press and trade journals likely to have
circulation amongst suitably qualified potential employees) to bring to the attention of such
qualified Zambiuns positions of employment available within ChibCo.

ChibCo will honour and perform the terms and conditions of the contracts of employment of
the Transferring Employees save that such contracts may be varied with the Transferring
Employees’ consent, such variation to be made and obtained in compliance in all respects
with Zambian law and regulations and the terms of the relevant Collective Agreements.

ChibCo will recognise, for collective bargaining purposes, the trade union currently
representing the Transferring Employees and the Collective Agreements covering the
Transterring Employees in force at the date hereof.

ChibCo adopts the Redundancy Terms currently applicable to Transferring Employees (and
agrees that years previously worked for ZCCM shall form part of the accrued service of such
Transferring Employees when calculating any subsequent redundancy payment to which they
may become entitled upon being terminated by ChibCo) and agrees that no amendment or
variation will be proposed or made to the Redundancy Terms which would adversely affect
the Transferring Employees (or any of them) if such Redundancy Terms were to be
implemented without the Transferring Employees’ consent.

Notwithstanding the provisions of this Clause 6, ChibCo (und its contractors or sub-
contractors) may bring into Zambia such non-Zambian citizens as, in the reasonable judgment
of ChibCo’s management, are required to carry out specificd operations efficiently and
successfully and, at ChibCo’s request (which shall be accompanied by the requisite
information concerning the education, experience and other qualifications of the personnel

-13-
71

7.2

7.3

8.1

8.2

concerned) GRZ shall cause all necessary permits (including entry and exit permits, work
permits, visas and such other permits or permissions as may be requested) to be issued to
such persons and their entitled dependents without undue delay and without hampering the
continuous and efficient performance of ChibCo’s obligations under this Agreement Provided
that GRZ shall be under no such obligation to issue the permits aforesaid to any non-Zambian
citizen who is disqualified from entry by reason of previous criminal convictions, health
regulations and like restrictions set out in immigration regulations of general application in
Zambia from time to time.

Insurance

ChibCo shall ensure that those aspects of the Facilities that are normally and commercially
insurable (and where such insurance is customarily obtained in the mining industry in
accordance with good international mining practice) are insured and GRZ shall be advised of
the policy or policies in place and shall forward copies to GRZ.

GRZ agrees that the insurances specified in Schedule 7 are those which, as at the date hereof,
would otherwise be required by:

(a) statutory instrument referred to Section 101(1) of the Act; and/or
(b) the Director pursuant to Section 101(3) of the Act.

ChibCo shall, unless the policies of the insurance or any of its loan agreements state
otherwise or GRZ otherwise agrees, use any amount paid to it pursuant to any damage or
destruction provisions in any contract of insurance to reinstate such elements of the Facilities
(except for Mine Products) in respect of which such amount was paid, provided that ChibCo
shall not be required to repair or restore any portion of the Facilities that, prior to the damage
or destruction, had been obsolete or were of no material va'sie to the actual or potential
operations of ChibCo or where ChibCo, following a review of the facts with GRZ, has
noutied GRZ that in its judgement the cost of so doing is nv: justified by the incremental
economic benehit which ChibCo will derive therefrom. In the event that GRZ notifies
ChibCo that it disagrees with such judgement, the matter shall be referred for determination
to a Sole Expert in accordance with Clause 19.

Suspension of Production
The parties acknowledge that ChibCo’s right to suspend and curtail production is governed
by Section 28 of the Act and that, in the event of any such suspension or curtailment, the

Minister may exercise powers under Section 28(3) of the Act.

GRZ hereby agrees that:

(a) the Minister's approval shall be deemed given in accordance with Section 28(3)(a) of
the Act upon compliance by ChibCo with this Clause; sid

(b) in such event, any direction capable of being given pursuant to Section 28(3)(b) of
the Act will only be given either:

-14-
8.3

8.4

8.5

8.6

8.7

8.8

8.9

(i) in compliance with this Clause; or

(ii) if ChibCo has not complied with any provisicn of this Clause and has not
remedied such non-compliance within thirty (30) days of being given notice
of such non-compliance by GRZ.

ChibCo may elect to suspend production if in its reasonable opinion the Company forecasts
in the following six (6) month period operating losses, shor!i:2s of supplies and materials,
interruption of transportation, smelting, power, labour and otl:er services essential to Normal
Operations, or other economic or practical reasons making if prudent to suspend production.
As soon as possible after giving notice under this Clause, ChihCo shall submit a report giving
reasons why, in its opinion, it is necessary to cease producticn.

Where pursuant to Clause 8.3 or otherwise in accordance with Section 28 of the Act, ChibCo
has elected to suspend production, it shall maintain, subject to fair wear and tear, the
Facilities so as to prevent significant deterioration until Normul Operations are resumed.

No later than twelve (12) months from the date on which ChibCo suspended production
pursuant to Clause 8.3 or otherwise in accordance with Section 28 of the Act and thereafter
at no longer than twelve (12) month intervals until Normal Operations are resumed, ChibCo
shall submit a further report showing its projection of the Costs to Resume Operations and
of revenue from Norma! Operations (if resumed) for the same period.

If a report submitted pursuant to Clause 8.5 shows ChibCo’s projection of revenues from
Normal Operations for the succeeding twelve (12) month period is greater than its projection
of the Costs to Resume Operations for the said twelve (17) month period then ChibCo shall
promptly take such measures necessary to ensure that Normal Operations are resumed within
a reasonable time period.

Where production has been suspended for a continuous period of not less than three (3) years,
the Minister may direct ChibCo to resume Normal Operations if he is of the reasonable
opinion that the Costs to Resume Operations is less than projected revenue from Normal
Operations for the same period. The Minister will provide ChibCo with a copy of GRZ’s
Projections of costs and revenues supporting such opinion.

If ChibCo disagrees with the Minister’s direction pursuant to Clause 8.7 it may elect to
submit GRZ’s and ChibCo’s respective projections of revenue from Normal Operations and
the Costs to Resume Operations to a Sole Expert for his opinion in accordance with Clause
19,

Where projections made by GRZ and ChibCo have been refered to the Sole Expert pursuant
to Clause 8.8, the’ Sole Expert shall determine what projections would be reasonable to make
in respect of the twelve (12) month period under review and the opinion of the Sole Expert
shall be binding on the Parties so that in the event that the Sulu Expert accepts the projections
of ChibCo or is otherwise of the opinion that if Normal Op.r:tions were resumed ChibCo's
revenue from the Facilities would be less than the Costs tu R:,ume Operations in respect of
the twelve (12) month period, the direction given by the Minisier pursuant to Clause 8.7 shall
be deemed to have been withdrawn,

-15-
8.10

8.11

9.1

9.2

Where pursuant to Clause 8.7 the Minister has directed ChibCo to resume Normal Operations
and that direction has not been or is not deemed to have been withdrawn, ChibCo, if it does
not promptly take such measures to ensure that Normal Operations are resumed within a
reasonable time period, shall be deemed for the purposes of this Agreement to have
abandoned all the land subject to the Large Scale Mining Licences pursuant to Section 49 of
the Act Provided however, that where projections of revenue from Normal Operations and
the Costs to Resume Operations have, pursuant to Clause 8.8, been referred to a Sole Expert,
the time period shall run from the date the Sole Expert gave his opinion on the projections.

Nothing herein contained shall prejudice ChibCo’s rights to suspend or curtail operations
under Section 28 of the Act for any other reason and the exercise by the Minister of his
powers under said section save as specifically described herein.

Social Assets

The Parties acknowledge that ChibCo has, as at the date hereof, assumed ownership and
operational control of, and responsibility for the Social Assets, which comprise the Physical
Social Assets, the Medical Services, the Education Services, the Municipal Infrastructural
Services and the Recreational Services. ChibCo agrees to continue to employ the same
registration practice for determining the eligibility of dependants to qualify as Registered
Dependants as the practice for determining the same which was in place at the date of this
Agreement.

Medical Services
Subject to Clause 9.8, ChibCo shall:
(a) ensure that the Medical Services are available to:
(i) all employees of ChibCo and the Registered Dependants of such employees
(including for the avoidance of doubt all persons to whom access to the
Medical Services is granted by virtue of relevant redundancy or retirement

provisions); and

(ii) such persons as may be entitled to the provision of the Medical Services
under the terms of the ZCCM Social Services Access Agreement,

provided, in the case of persons entitled to access pursuant to paragraph (ii) above,
that the agreement is being performed by the counterpurty thereto

(b) make available the Medical Services at the following levels:

(i) at the time of this Agreement coming into effect, at the level prevailing at the
date hereof which is specified in Schedule 4, Part I;

(ii) thereafter, at a level appropriate to the number of persons entitled thereto
from time to time, namely the sum of (aa) the number of ChibCo employees

- 16-
9.3

(©)

(d)

and their Registered Dependants (including persons to whom access to the
Medical Services is granted by virtue of redundancy or retirement provisions)
and (bb) the number of personnel entitled to Medical Services pursuant to the
provisions of the ZCCM Social Services Access Agreement,

taking into account improvements in efficiency and/or technology which result in the
same standards of services capable of being provided by fewer people.

ensure that the Medical Services are provided to such persons described in
Clause 9.2(a) above at least to the same standard (as to range and quality of service)
as that currently available as at the date of this Agreement; and

ensure that charges for the provision of Medical Services:

(i) to such persons described in Clause 9.2(a)(i) above are no greater in real
terms than those levied by ZCCM immediately prior to completion of the
Sale and Purchase Agreement;.

(ii) to such persons described in Clause 9.2(a)(ii) above are charged in
accordance with the relevant provisions of the ZCCM Social Services Access
Agreement.

Education Services

Subject to Clause 9.8, ChibCo shall:

ta)

(b)

(c)

pruvide the Education Services in tull compliance vith the Education Act (CAP 234)

and the rules, regulations, curricula and standards of general application in Zambia

imposed by the Ministry of Education;

ensure that the children of:

(i) all employees of ChibCo (including for the avoidance of doubt, all persons
to whose children access to the Education Services is granted by virtue of

relevant redundancy or retirement provisions); and

(ii) such persons as may be entitled to the use of the Education Services under
the terms of the ZCCM Social Services Access Agreement,

shall be considered for places at the relevant educational facilities (recognising that
such children will be subject to selection for such places as is currently the practice);

make Education Services available at the following levels:

(i) at the time of this Agreement coming into effe.:t, at the level prevailing at the
date hereof which is specified in Schedule 4, Purt II; and

(ii) thereafter, at a level appropriate to the number of persons entitled to

-17-
(d)

()

consideration for access thereto from time to time, namely the sum of (aa) the
number of children of ChibCo employees of school age (including children
to whom access to Educational Services is granted by virtue of redundancy
or retirement provisions) and (bb) the number of children of personnel
entitled to Education Services pursuant to the provisions of the GRZ Social
Services Access Agreement;

ensure that the Education Services are provided to such persons described in Clause
9.3(b) above at least to the same standard (as to range _! quality of service) as that
currently available as at the date of this Agreement; ard

ensure that charges for the provision of Education Services:

(i) to such persons described in Clause 9.3(b)(i) above are no greater in real
terms than those levied by ZCCM immediately prior to the closing of the
Sale and Purchase Agreement; and

(ii) to such persons described in Clause 9.3(b)(ii) above are charged in
accordance with the relevant provisions of the ZCCM Social Services Access
Agreement.

9.4 Recreational Services

Subject to Clause 9.8, ChibCo shall:

(a)

(b)

(c)

(d@)

ensure that the Recreational Services are available to:

(i) all employees of ChibCo and the Registered Dzpendants of such employees
(including for the avoidance of doubt, all persons to whom access to the
Recreational Services is granted by virtue of relevant redundancy or
retirement provisions); and

(ii) such persons as may be entitled to the use of the Recreational Services under
the terms of the ZCCM Social Services Access Agreement;

make available to those persons described in Clause 9.4(u), the Recreational Services
at the time of this Agreement coming into effect, at the level and standard then
applying and thereafter, at a level appropriate to the number of persons entitled
thereto, namely the sum of (aa) the number of ChibCo employees their Registered
Dependants from time to time, and (bb) the number of personnel entitled to
Recreational Services pursuant to the provisions of the ZCCM Social Services Access
Agreement;

ensure that the Recreational Services are provided to such persons described in Clause
9.4(a) at least to the same standard (as to range and quality of service) as that
currently available at the date of this Agreement; and

ensure that the charges for the provision of the Recreational Services:

-18-
(i) to such persons described in Clause 9.4(a)(i) ubove are no greater in real
terms than those currently levied as at the dute of this Agreement; and

ii) to such persons described in Clause 9.4(a)(ii) above are in accordance with
the relevant provisions of the ZCCM Social Services Access Agreement.

9.5 Municipal Infrastructural Services

Subject to Clause 9.8, ChibCo shall, until such time as alternative arrangements are agreed with GRZ
by twenty four (24) months from the date hereof:

(a)

(b)

(c)

(da)

(e)

provide the Municipal Infrastructural Services in full compliance with the public
health legislation and the rules, regulations and standards of general application in
Zambia imposed by the Ministry of Local Government and Housing;

ensure that the Municipal Infrastructural Services are available to:

(i) all employees of ChibCo and their Registered Dependants (including, for the
avoidance of doubt), all persons to whom access in the Municipal
Infrastructural Services is granted by virtue of relevant redundancy and
Tetirement provisions) ; and

(ii) such persons as may be entitled to receive the Municipal Infrastructural
Services under the terms of the ZCCM Social Services Access Agreement;

make available the Municipal Infrastructural Services at the time of this Agreement
coming into effect, at the level and standard then applying and thereafter, at a level
appropriate to the number of persons entitled thereto, namely, the sum of (aa) the
number of ChibCo employees with their Registered Dependants from time to time
and (bb) the number of personnel entitled to Municipal Infrastructural Services
pursuant to the provisions of the ZCCM Social Services Access Agreement; and

ensure that the charges for the provisions of the Municipal Infrastructural Services:
(i) to those persons described in Clause 9.5(b)(i) above are no greater in real
terms than those levied by ZCCM immediately prior to the closing of the

Sale and Purchase Agreement; and

(ii) to such persons described in Clause 9.5(b)(ii) above, are in accordance with
the relevant provisions of the ZCCM Social Services Access Agreement.

In addition to the foregoing, ChibCo will:
(i) allow the public and GRZ to use free of charge any roads constructed (and/or
maintained) by ChibCo which by custom and practice have been freely

available for public use, provided however, that such use shall not unduly
prejudice or interfere with ChibCo's operations hereunder;

-19-
9.6

9.7

9.8

(ii) allow GRZ and third parties to have access over the Contract Area, provided
that such access does not unduly prejudice or interfere with ChibCo’s
operations hereunder; and

(iii) allow GRZ w place, free of charge at its own expense, telegraph and
telephone wires on the poles of the lines of ChibCo, provided that such
installation does not unduly interfere with ChivCo’s efficient use of such

poles and lines.
Physical Social Assets

ChibCo has agreed that it will maintain the Physical Social Assets in a good state of repair
and, except as may be agreed pursuant to Clause 9.8 below, will only dispose of the Physical
Social Assets:

(a) to the extent they are surplus to the level of Physical Social Assets required by
ChibCo in order to meet its commitments as set out in Clauses 9.2(b){ii), 9.3(c)(ii),
9.4(b) and 9.5(c) above; or

(b) to the extent such Physical Social Assets may be outsourced pursuant to 9.7(b).

ChibCo will be free to effect the maintenance of the Medical Services, the Education
Services, the Recreational Services, the Municipal Infrastructural Services and the Housing
Services pursuant to Clauses 9.2, 9.3, 9.4 and 9.5 either:

(a) itself; or

(b) through outsourcing or other third party provision, such outsourcing or third party
provision being effected by persons of suitable competence or professional standing.
For the avoidance of doubt, if ChibCo wishes to sell the Physical Social Assets and
contract with third parties for the provision of the Medical Services, the Education
Services, the Recreational Services and the Municipal Infrastructural Services it shall
be entitled to do so provided that ChibCo continue to comply with Clause 9.3(d),
9.4(c) and 9.5(c).

In the event that ChibCo determines that it will become unable to comply with the provisions
of Clauses 9.2, 9.3, 9.4, 9.5, 9.6 for any reason whatsoever, it shall forthwith give notice
to GRZ of this fact. GRZ agrees that it will accept such non-cumpliance with Clauses 9.2,
9.3, 9.4, 9.5 and 9.6 (as the case may be) and that no action will be taken under this
Agreement if, simultaneously with the giving of such notice, (:) ChibCo submits proposals
to GRZ for:

(a) an increase in general levels of remuneration or other employment benefits to
employees of ChibCo; and

(b) compensation to be paid to ZCCM in order to compensate ZCCM for the withdrawal

of rights to occupy or use (as the case may be) the Physical Social Assets, the
Medical Services, the Education Services, the Recreational Services and the Housing

-20-
9.9

9.10

9.11

10.

10.1

10.2

Services and (ii) if ChibCo also provides GRZ with reasonable evidence that such
proposals are agreed with any trades union(s) then representing employees of ChibCo.

Pending cuifirmation from GRZ that such proposals for increases in general levels of
remunerations or other benefits are acceptable to it, ChibCo will comply in all respects with
Clauses 9.2, 9.3, 9.4, 9.5 and 9.6 and GRZ agrees that it will respond to ChibCo’s proposal
within sixty (60) days of receipt of the same from ChibCo.

If the Parties disagree about:

(a) the level of Social Assets to be maintained and the availability of the Social Service
Assets pursuant to Clause 9.2(a) and 9.2(b), Clauses 9.3(b) and 9.3(c), Clauses 9.4(a)
and 9.4(b), Clauses 9.5(b) and 9.5(c), and/or Clause 9.6 (as the case may be);

(b) the state of repair of Physical Social Assets or the extent that ChibCo is permitted to
dispose of the same pursuant to Clause 9.7;

(c) the standard of, or charges made for, the provision of the Medical Services, the
Education Services, the Recreational Services, the Municipal Infrastructural Services

and/or the Housing Services pursuant to Clauses 9.2(c) and 9.2(d), Clauses 9.3(d)
and 9.3(e), Clauses 9.4(c) and 9.4(d) and Clause 9.5(d);

«d) the competence of persons or. companies providing outsourcing or third party
provision pursuant to Clause 9.7(b); or

(e) the acceptability of proposals made by ChibCo pursuant to Clause 9.8,

either party may elect to submit the matter in issue to a Sole Expert for determination in
accordance with the provisions of Clause 19.

ChibCo will not be required to make Social Service Assets available to persons who are not:
(a) employees of ChibCo or their Registered Dependants (including for the avoidance of
doubt all persons to whom access to the Social Service Assets is granted by virtue of

relevant redundancy or retirement provisions); and

(b) entitled to the use of the Social Service Assets under the terms of the ZCCM Social
Services Access Agreement.

Records and Operating Reports

ChibCo shall, pursuant to Section 104 of the Act, keep GRZ, through the Ministry, advised
concerning ChibCo’s operations through submission of progress reports, beginning with the
first quarter following the date of this Agreement, as to the prcgress and results of ChibCo’s
mining operations and any prospecting and appraisal activities under this Agreement.

Pursuant to Sections 2(d) and (e) of the Fourth Schedule to the Act, ChibCo shall provide

-21-
10.3

10.4

10.5

10.6

10.7

quarterly reports to the Ministry, broken out on a mine by mine basis in the case of (a) to (c)
below on:

(a) quantities of ore mined and average head grades;
(b) quantities of waste mined;

(c) quantities of copper and cobalt concentrates produced and quantities of contained
copper and cobalt;

(d) Operating Costs; and

(e) Progress in implementing the Scheduled Programmes, the extent of any continuing
non-compliance by ChibCo with Environmental laws and progress made in remedying
this in accordance with the Environmental Plan.

ChibCo shall file with the Ministry a summary of any geological and metallurgical
investigations and such other material data may be obtained from any prospecting activities
and a sample representative of each principal type of mineralisation encountered in such
investigations subject to the Ministry retaining such data in accordance with Section 89 of the
Act.

ChibCo shall provide quarterly reports relating to any prospecting, appraisal and development
activities to the Ministry which shall include such information as to the progress of operations
in the Mining Area as the Ministry may from time to time reasonably require.

All information furnished to GRZ shall be in English and, in the event that such information
is a translation from the original, shall be a certified true translation. All financial data shall
be recorded in U.S. dollars.

ChibCo shall maintain all original records and reports relating to its activities and operations
under this Agreement including all documents relating to financial and commercial
transactions with independent parties and Affiliates in its principal office in Zambia. These
records and reports shall be opened to inspection by GRZ through an authorised
representative during normal working hours. Such reports and records shall be maintained
in the English language and all financial data shall be recorded in U.S. dollars.

All records, reports, plans, maps, charts, accounts, and information which ChibCo is or may
be from time to time required to supply under the provisions of this Agreement shall be
supplied at the expense of ChibCo.
11.

11.2

PART C
UNDERTAKINGS NECESSARY FOR OPERATIONS
Foreign Exchange

The Parties acknowledge that ‘under legislation and practice currently in force in Zambia,
ChibCo is free to:

(a) remit foreign currency out of Zambia;
(b) maintain foreign currency accounts outside of and within Zambia; and
(c) remit foreign currency accruing to or earned by it outside Zambia into Zambia.

In the event foreign exchange controls were to be re-introduced in Zambia within fifteen (15)
years of the date hereof, ChibCo shall have the right to:

(a) retain both outside Zambia and within Zambia, in accounts established for that
purpose, foreign currency, and to have paid to it and maintain in such accounts the
following:

(i) proceeds of the sale of Mine Products;

(ii) Payments made by insurers not resident in Zambia under contracts of
insurance in ChibCo’s favour;

(iii) proceeds of any disposal of capital assets received from persons not resident
in Zambia for foreign exchange purposes;

(iv) the amount of any funds received pursuant to any loan finance provided by
persons not resident in Zambia for foreign exchange purposes;

(v) any share capital received in foreign currency from persons not resident in
Zambia for foreign exchange purposes, and

(vi) any other foreign currency earned or accrued in the ordinary course of
business from persons not resident in Zambia for foreign exchange purposes.

(b) use freely the foreign currency accounts maintained by ChibCo to:
(i) service payments of principal and interest, service charges and other fees and
expenses in respect of any loans arranged with non-Zambian institutions to
implement the Scheduled Programmes or otherwise finance or refinance the

Facilities;

(ii) make payments due (aa) to suppliers outside Zu:nbia for the supply of goods
and services to ChibCo (including capital goods and services of foreign

-23-
(iii)

(iv)

(v)

employees and consultants) where goods and services are required to
implement the Scheduled Programmes; (bb) to suppliers inside Zambia with
respect to the treatment/refining of ores and concentrates and to the supply
of electricity or acid to the Facilities; (cc) in respect of the payment of
management fees under the Management Agreement which is Schedule 28 to
the Sale and Purchase Agreement;

finance the payment of dividends to shareholders who are not resident in
Zambia for foreign exchange purposes Provided that such payments are made
out of Distributable Profits (as defined in the Companies Act);

Pay expatriate employees whose contracts of employment specify that they be
paid (in whole or in part) in a currency other than Kwacha; and

effect such other payments in foreign currency to persons not resident in
Zambia for foreign exchange purposes as may be necessary or desirable in
the ordinary course of ChibCo’s business.

11.3. ChibCo shall submit to the Central Bank:

(a)

(b)

within fifteen (15) days of the end of each Quarter -

@

(ii)

(iii)

(iv)

a statement of the foreign currency accounts maintained overseas by ChibCo
showing movements on the accounts during the Quarter with Quarter-end
balances;

a statement of the foreign currency accounts maintained at banks within
Zambia by ChibCo showing movements on the accounts during the Quarter
with Quarter-end balances;

a Statement of the foreign exchange converted into Kwacha and the total
amount of Kwacha converted into foreign exchange during the Quarter; and

a forecast of the foreign currency which it expects to receive and retain in a
foreign currency account overseas or within Zanibia and that which it expects
to convert into Kwacha during the ensuing Quarter, and

within five (5) months of the end of each year, audited financial statements showing
the amount of Distributable Profits.

In the absence of exchange controls in Zambia, ChibCo shall have the same rights to buy and
sell currencies from authorised dealers as other commercial concerns in Zambia. In the event
exchange controls were to be reimposed (and without prejudice to ChibCo’s rights under
Clause 11.2) such controls shall not be applied to ChibCo in a manner less favourable to it
than the manner in which they are generally applied to other large commercial concerns in
Zainbia. ChibCo shall be entitled to buy and sell foreign exchange in accordance with such
controls at rates of exchange no less favourable than those available to other commercial
buyers and sellers of the currency concerned.

-24-
11.5

11.6

12.

12.1

12.2

ChibCo shall remit to Zambia and convert into Kwacha for credit to a bank account in the
name of ChibCo in an orderly fashion sufficient of its foreign currency earnings to pay such
commitments as ChibCo may have incurred in Kwacha (including, without limitation,
obligations to pay dividends to local shareholders payable in local currency, taxes, royalties
and customs duties).

ChibCo shall not engage in or use any provisions of this Clause 11 or any authority or
approval given by the Central Bank to engage in Speculative Currency Transactions. If
ChibCo is in breach of this Clause 11 it shall pay to GRZ as liquidated damages an amount
equal to the amount of any net after tax profit or gain which ChibCo makes on the
Speculative Currency Transaction and any cost incurred by GRZ in establishing that the
transaction was a Speculative Currency Transaction.

Where any right or assurance given to ChibCo under this Clause 11 requires the Central
Bank:

(a) to approve any act, matter or thing; or

(b) to grant authority under applicable law and regulations for its exercise or
performance,

and ChibCo has supplied any necessary information to the Central Bank and otherwise met
the conditions of this Clause 11, GRZ shall, upon request from ChibCo, ensure by policy
directions to the Central Bank or otherwise that such approval is given or such authority is
granted.

ChibCo will ensure that (unless otherwise agreed with the Ministry and the Central Bank) any
borrowings it may incur denominated in Kwacha will not exceed the Kwacha equivalent from
time to time of ten million United States dollars (US$10,000,000).

ChibCo will ensure that the Central Bank will not suffer discrimination by ChibCo in access
to foreign exchange sold by ChibCo for Kwacha.

Environmental Issues

ChibCo will (subject to the provisions of and save to the extent provided otherwise in this
Clause 12) comply with:

(i) environmental and safety laws and regulations enacted or promulgated within Zambia
from time to time which are of general application (including, for the avoidance of
doubt, make such contribution as is required under Section 82 of the Act for the
Environmental Protection Fund); and

(ii) the Environmental Plan.
Without prejudice to the foregoing, ChibCo shall perform the Environmental Clean Up

Obligations in accordance with the provisions thereof and of the Environmental Plan and
within the timescale and subject to the conditions therein set cut.

-25-
12.3

12.4

12.5

12.6

Subject to compliance by ChibCo with the Environmental Plan and the Environmental Clean
Up Obligations and save as provided in Clause 12.6 below, GRZ hereby confirms that it will
not for a period of fifteen (15) years from the Effective Date take any action (and will
procure no action is taken by any of its Ministries, departments or agencies over which it has
operational control acting on its behalf) under, or in enforcing, any applicable Environmental
Laws with the intent of:

(a) securing ChibCo’s earlier compliance with Environmental Laws or earlier
implementation of the Environmental Clean Up Obligations than that envisaged by
the timetable and conditions set out in the Environmental Plan; or

(b) requiring ChibCo to clean up and/or remove any stock of pollutants which was pre-
existing as at the Effective Date and which is not included as an Environmental Clean

Up Obligation; or

(c) imposing fines or penalties upon ChibCo payable under Environmental Laws (or
enacting new fines and penalties thereunder) which are payable in respect of
ChibCo’s non-compliance with such Environmental Laws and where the
Environmental Plan provides for the remedy of the same in accordance with a
specified timetable and ChibCo is in compliance with that timetable; or

(d) imposing increased fines or penalties in respect of ChibCo’s breach of Environmental
Laws in excess of those applying on the Effective Date, adjusted (where denominated
in Kwacha) to take account of Zambian inflation since that date,

having, in the case of (a) and (b) above, a material adverse economic effect on the
implementation of the Approved Programme of Mining Operations and/or Normal Operations.

In the event of a material non-compliance with the Environmental Plan or the Environmental
Clean Up Obligations, GRZ will (in the event that such material non-compliance is not
remedied within three (3) months notice thereof being provided by GRZ to ChibCo or, in the
event of a dispute regarding non-compliance being referred to the Sole Expert pursuant to
this Clause 12.4, such period as the Sole Expert may decide in any determination that he
makes) cease to be bound by the provisions of Clause 12.3 and the Parties acknowledge that
GRZ (or its Ministries, departments or such agencies acting on its behalf) shall be free to take
such action under, or in enforcing, applicable Environmental Laws as it or they shall consider
appropriate or necessary.

Any dispute regarding a material non-compliance with the Environmental Plan or the
Environmental Clean Up Obligations may be referred by either Party to a Sole Expert in
accordance with Clause 19, for determination within thirty (30) days of notice given by a
Party to the other of its intention to refer to the matter to the Sole Expert.

The Minister on behalf of GRZ may propose an amendment to the Environmental Plan if:
(a) at any-time the conduct of Normal Operations in accordance with the Environmental

Plan for whatever reason poses a material danger to public health and safety or may
result in significant damage to the ecology of the area which was not contemplated

-26 -

w
12.7

12.8

12.9

in the original Environmental Plan and is or may become irreversible or only become
reversible or only be reversed after the lapse of fiticen (15) years; or

(b) the environmental impact of Normal Operations shall prove substantially more
adverse than anticipated in the Environmental Plan; or

(c) technology or procedures, or improvements thereof shall have been available and
economic subsequent to the Effective Date and, if applied to the operation of the
Facilities, could materially mitigate the environment impact of Normal Operations.

In the event of a variation of the Environmental Plan proposed by the Minister on behalf of
GRZ under the circumstances set forth in Clause 12.6, ChibCo undertakes to consider the
proposed variation in good faith and, unless by notice of objection served on the Minister
within fourteen (14) days of receipt of the proposal made pursuant to Clause 12.6, it informs
the Minister that it considers the proposed variation to be unreasonable it shall be deemed to
have agreed the same. A notice of objection shall include a written statement of the reasons
why ChibCo considers the proposed variation to be unreasonable setting out:

(a) its estimate of the direct costs to implement such change;

(b) its analysis of the variation in the environmental impact that would be effected by
such change; and

(c) its appraisal of the economic and other effects of the change proposed by GRZ.

Following receipt of a notice of objection under Clause 12.7, the Minister shall, as soon as
possible, inform ChibCo by notice in writing whether or not the Minister’s proposal for
variation of the Environmental Plan is or is not withdrawn. In the event that the Minister's
proposal for variation is not withdrawn it will be deemed to have been agreed unless ChibCo
elects to submit for the opinion of a Sole Expert in accordance with Clause 19, the question
of whether GRZ’s proposal for variation is unreasonable. Should ChibCo make that election,
the opinion of the Sole Expert will be binding on the parties with effect that:

(i) if the Sole Expert determines that GRZ’s proposal for variation is not
unreasonable the proposal for variation will be deemed to have been agreed;
or

(ii) if the Sole Expert determines that GRZ’s proposal for variation is
unreasonable the proposal will be deemed to have been withdrawn;

Provided that the Sole Expert may in his sole discretion suggest alternative proposals or time
schedules or mitigation of cost proposals to the Parties who will consider the same in good
faith prior to the determination being rendered by the Sole Expert. The period during which
such proposals shall be considered by the Parties shall not exceed three (3) months.

Where a variation to the Environmental Plan proposed by the Minister has been agreed by
ChibCo or is deemed to have been agreed by them pursuant to this Clause 12, the

-27-
12.10

12.11

12.12

12.13

13.

13.1

13.2

14.

Environmental Plan shall be amended accordingly.

Nothing in this Clause 12 shall be deemed to limit the right of GRZ to take such other actions
within its power, such as those rights given to the Director of Mine Safety under Section 81
of the Act, to protect the public health and safety.

ChibCo shall be entitled to amend the Environmental Plan or the Environmental Clean Up
Obligations from time to time, provided that following such amendment the Environmental
Plan or the Environmental Clean Up Obligations (as the case may be) conforms to
specifications and practices established by Zambian standards for the management of the
environment as it is affected by mining operations, so as to reflect changes in operations and
other circumstances considered to be appropriate by ChibCo and shall deliver a copy of such
amended plan or obligations (as the case may be) to the Minister whereupon it shall be
annexed to the Large Scale Mining Licenses in substitution for the Environmental Plan or the
Environmental Clean Up Obligations (as the case may be) so amended. If however, GRZ
considers that any such amendment would constitute a Major Change (as defined in Clause
22.3 herein) the provisions of Clause 23 shall apply.

Notwithstanding the provisions of this Clause 12, ChibCo shall, at the invitation of the
Minister responsible for the environment, participate either individually or on an
industry-wide basis, in discussions relating to the impact and effectiveness of the
Environmental Laws or on any prospective changes thereto.

For the avoidance of doubt, nothing in this Clause 12 shall be construed to render ChibCo
liable for penalties or fines imposed, or third party claims made, in respect of activities
undertaken prior to the Effective Date by ZCCM.

PART D
TAXATION
General Obligation to Pay Tax

The provisions of Schedule 8 correctly reflect, in respect of the matters therein specifically
described, the current tax regime applicable to ChibCo in the conduct of its activities under
this Agreement. Whilst Schedule 8 is not intended to override applicable legislation, in the
event of any ambiguity between applicable legislation and Schedule 8, GRZ and ChibCo agree
that the provisions of Schedule 8 shall apply, it being the intent of the parties that Schedule
8 clarify any ambiguities in the legislation and tax regime applicable to ChibCo or its
operations.

Subject to Clause 15, ChibCo shall pay tax, royalties and duties from time to time in
accordance with applicable legislation.

Vat Refunds

-28-
14.1

15.

15.1

GRZ shall ensure that VAT collected on goods and services procured by ChibCo is refunded
to ChibCo as soon as practicable from the date of submission of ChibCo’s monthly VAT

return.
Taxation Stability

GRZ undertakes that it will not for a period of fifteen (15) years commencing on the date
hereof:

(a) increase corporate income tax or withholding tax rates applicable to ChibCo (or
decrease allowances available to ChibCo in computing its liability to such taxes) from
those prevailing at the date hereof; or

(b) otherwise amend the VAT and corporate tax regime applicable to ChibCo from that
prevailing as at the date hereof (as set out in Schedule 8); or

(c) impose new taxes or fiscal imposts on conduct of Normal Operations, or

(d) alter the right of any non-Zambian citizens (and entitled dependents) (on his or their
arrival or permanent departure from Zambia) to:

(i) import free of duty and tax, for personal use, household and personal effects;
(ii) export, without Ici or hindrance or the imposition of duty or tax on export,
all personal effects originally imported or acquired during residency in
Zambia; and
(iii) freely remit all income earned within Zambia during such residency,
SO as to have, in each case, a material adverse effect (the issue of whether or not such effect
is materially adverse to be determined by a Sole Expert in accerdance with Clause 19 in the

event of disagreement between the Parties) on ChibCo’s Distributable Profits or the dividends
received by its shareholders.

GRZ further undertakes that for the same period of fifteen (15) years, it will not:
(d) increase:
(di) the rate of royalty from the level prevailing at the date hereof; or
(ii) import duty rates applicable to ChibCo (including the IDF) so as to result in
the weighted average import duty rate (inclusive of the IDF) to which
ChibCo is subject on the import of goods and materials required for the
Approved Programme of Mining Operations or Normal Operations and which
would, at the date hereof, be exempt from customs and excise duties under

Section 97(1) of the Act, above a level of five per cent. (5%); or

(iii) import duty rates (including the IDF) applicatle to ChibCo so as to result in

-29-
15.2

15.3

the weighted average import duty rate (inclusive of the IDF) to which
ChibCo is subject on the import of other goods and materials required for the
Approved Programme of Mining Operations or Normal Operations and which
do not fall under Clause 15.1(d)(ii), above a level of twenty per cent. (20%);
or

(iv) the Rural Electrification Levy applicable to ChibCo’s purchases of power
from the level applicable on the date hereof; or

(e) impose other royalties or duties on Normal Operations, so as to have a material
adverse effect on ChibCo’s Distributable Profits or the dividends received by its
shareholders.

Upon expiry of the period specified in Clause 15.1, GRZ shall ensure that no law, statute,
regulation or enactment shall be passed or made which would discriminate against ChibCo
in respect of any such matters as are referred to in Clause 15.1 or otherwise in its conduct
of Normal Operations or any other circumstances under this Agreement when compared to
other mining companies or joint ventures conducting similar operations on a scale equivalent
to those conducted by ChibCo in Zambia provided that GRZ will be at liberty to pass or
make any such law, structure, regulation or enactment to enable the performance or
amendment of a development agreement entered into by it and another mining company or
joint venture prior to the expiry of such period.

GRZ covenants to reimburse ChibCo (or, at its option, make offsetting changes in any law,
statute, regulation or enactment applicable to ChibCo) to ensure ChibCo is fully and fairly
compensated for any costs incurred by it by reason of a failure by GRZ to comply with the
provisions of Clauses 15.1 and Clause 15.2 provided that (if GRZ opts to make such
legislative changes) GRZ shall reimburse ChibCo for any costs incurred along with interest
at a rate of six (6) month LIBOR whilst offsetting changes in any law, statute, regulation or
enactment are being enacted. ChibCo acknowledges that this will be its sole remedy for such
failure to comply with Clause 15.1 and Clause 15.2.

-30-
16.

16.1

16.2

16.3

16.4

16.5

PART E

FORMAL CLAUSES
Assignment

ChibCo may, with the consent of the Minister, assign its interest in any or all of the Large
Scale Mining Licences and GRZ covenants that the consent of the Minister to such an
assignment will not be withheld in the circumstances set out in Clauses 16.4 and 16.6.

If ChibCo assigns its entire interest in all the Large Scale Mining Licences and its rights and
obligations under this Agreement in accordance with Clause 16.1, then upon the assignee
becoming party to this Agreement, ChibCo shall be discharged from any further liability in
respect of any obligation which accrues after the date of that assignment without prejudice to
pre-existing rights accrued to GRZ against ChibCo.

If ChibCo assigns its interests in less than all of the Large Scale Mining Licences and the
rights and obligations attaching thereto under this Agreement, then ChibCo shall be
discharged from any further liability in respect of any obligation which accrues after the date
of that assignment as they relate to the Large Scale M'ring Licence(s) so assigned which
accrues after the date of that assignment without prejudice to pre-existing rights accrued to
GRZ against ChibCo.

Notwithstanding the foregoing provisions of this Clause 16, ChibCo may:

(a) charge by way of fixed or floating charge the whole or any part of its undertaking
and assets including the Large Scale Mining Licences, the Leases, the Facilities, the
Mine Products and uncalled capital (and premiums) to secure the repayment of
principal, and payment of interest and other fees, costs and expenses relating to all
loans made to ChibCo to finance or refinance the Scheduled Programmes; and

(b) mortgage and charge any specitied asset (whether real or personal property) to secure
the purchase price thereof where such amount has been borrowed to finance the
purchase of that asset and this asset is to be used as part of Normal Operations;

and GRZ covenants that the consent of the Minister to such mortgages and charges shall be
given provided that such mortgages and charges are notificd to the Minister upon their grant
(and, in any event, within sixty (60) days thereof). Subject to Clause 16.5, any mortgagee
or chargee under a mortgage or charge given by ChibCo pursuant to this Clause may exercise
all rights of sale and other rights included in such instrument of mortgage or charge provided
it shall first give to GRZ at thirty (30) days notice of its intention to exercise any rights of
sale and five (5) days’ notice in all other cases.

The rights of any mortgagee or chargee under a mortgage or charge given by ChibCo
pursuant to Clause 16.4 shall be subject to and limited by the rights of ChibCo under this
Agreement and to GRZ’s right to terminate those rights under Clause 18.2. The rights of
such mortgagee, chargee or lender to sell the assets of ChibCo so charged shall not be
exercisable:

-31-
16.6

16.7

(a) unless all those assets and undertakings of ChibCo which are charged by the
Mortgage or charge are sold as a going concern (or with such exceptions as GRZ may
agree) to a purchaser approved by GRZ (which approval GRZ covenants not to
unreasonably withhold); or

(b) if GRZ has within the thirty (30) day period of notice under Clause 16.4 given notice
to the mortgagee, chargee, or lender that it will purchase some or all the assets which
the mortgagee, chargee or lender wishes to sell at a price which is equivalent to:

(i) the highest price which a bona fide purchaser who is at arms’ length from
ChibCo, its shareholders and the mortgagee, chargee or lender has offered
to pay for the assets and undertakings; or

(ii) if there is no such offer, at a total price equal to the fair market value of the
same as an ongoing concern to be determined by agreement between the
parties but failing such agreement to be determined by a Sole Expert in
accordance with Clause 19,

and settles the purchase by making full payment of the price at the principal address
of the mortgagee, chargee, or lender and in the currency denominated in the loan
between the mortgagee, chargee or lender and ChibCo within ninety (90) days after
notification to GRZ of such place for payment and designated currency or otherwise
on terms agreed with the mortgagee, charge or lender.

Where the Minister’s consent is necessary to effect:

(a) an assignment under Section 54(1) of the Act or a change of control under
Section 55(1) of the Act; or

(b) an assignment pursuant to Clause 16.1,

GRZ will procure that the Minister will not withhold his consent where, in the case of an
assignment, the proposed assignee has demonstrated its financial capacity and technical ability
to meet its obligations hereunder or, in the case of a change of control of ChibCo, the
acquiring party has demonstrated that it is of appropriate financial standing having regard,
inter alia, to the obligations it will assume under the Share Purchase and Subscription
Agreement and the Shareholders’ Agreement.

In the event that ChibCo considers that the Minister has acted unreasonably in considering
that a proposed assignee or the acquiring party has not demonstrated such financial capacity
or technical ability as is referred to in Clause 16.6, it may refer the issue to a Sole Expert for
its opinion in accordance with Clause 19. If the Sole Expert determines that the Minister:

(a) has behaved reasonably in determining that the proposed assignee or the acquiring
party has not demonstrated the requisite levels of financial or technical ability, the

Minister’s determination shall stand; or

(b) has behaved unreasonably in so determining, the Minister’s determination shall be set

-32-
17.

17.1

17.2

17.3

18.3

aside and the consents referred to in Clause 16.6(a) or Clause 16.6(b) (as the case
may be) shall be deemed given.

Extensions to Time

Notwithstanding any provision of this Agreement, the Parties by agreement between the
persons responsible for giving Notices under Clause 24, may from time to time extend any
period referred to in this Agreement, or substitute for any date referred to in this Agreement
such later date, as they think fit.

If ChibCo is prevented or hindered by any circumstances or event of a kind set out in
Clause 21 or by a reference to a Sole Expert or by an arbitration under Clause 19 from
undertaking all or any of its obligations hereunder or exercising any right granted, the period
of time allowed for the performance of that obligation or exercise of that right and all periods
of time thereafter allowed for the performance of obligations or exercise of rights which are
dependent upon the first mentioned obligation or right, shall be extended by a period equal
to the period during which such prevention or hindrance continues or during the period from
the time when the question, dispute or difference arose until the time of its determination by
the Sole Expert or settlement by agreement or arbitration, as the case may be.

Where any period is, or is deemed to be, extended or any later date substituted for an earlier
date under this Clause, that extended or substituted period or date shall be deemed to
constitu the period or date referred to in this Agreement (notwithstanding that at the time
of such extension or substitution such period may have expired or such date may have

passed).
Termination

ChibCo may terminate this Agreement at any time after the fifteenth anniversary of the
Effective Date by giving twelve (12) months notice to GRZ.

GRZ may terminate this Agreement by notice to ChibCo if:

(a) all of the Large Scale Mining Licences have expired by affiluxion of time and have
not been renewed; or

(b) the land the subject of the Large Scale Mining Licences is abandoned or for the
purposes of this Agreement is deemed to have been abardoned by ChibCo under
Section 49 of the Act.

In the event that:
(a) ChibCo is in material default in the performance of the obligations of ChibCo set

forth in Clauses 2, 3, 4, 5, 6, 9 and 12 or is in material and persistent default of the
performance of the obligations of ChibCo set forth in Clause 9; or

(b) ChibCo fails to treat as binding and comply with any award made by a Sole Expert
or in an arbitration pursuant to Clause 19,

-33-
18.4

18.5

GRZ may give notice of such default or failure (hereinafter in this Clause called a "Default
Notice") to ChibCo which shall specify the default or failure alleged. ChibCo shall at the
same time give a copy of the Default Notice to each lender to ChibCo, where the name and
address of that lender has previously been notified to GRZ, und to each mortgagee or chargee
of any of ChibCo’s assets under any mortgage or charge notified to the Minister in
accordance with Clause 18.4. - If ChibCo disputes the subject rater of the Default Notice,
it may refer the issue to arbitration pursuant to Clause 19.

If within a period of three hundred and sixty (360) days following a Default Notice (or such
longer period as may be fixed by an arbitration award where the subject matter of the Default
Notice is submitted to arbitration under Clause 19) either:

(a) the default or failure specified in the Default Notice has not been remedied (or active
steps have not been commenced and continued to remedy the default or failure if it
is not capable of speedy remedy); or

(b) compensation is not paid in respect thereof (in the case of a default or failure not
capable of remedy but where payment of compensation would be adequate
recompense to GRZ),

then, subject to Clauses 18.5, GRZ may by notice (hereinafter in this Clause called a
"Termination Notice") to ChibCo (which shall be copied to each lender, mortgagee or
chargee who was given a copy of the Default Notice) bring about the termination of this
Agreement on a date which is not less than one (1) month thereafter (hereinafter in this
Clause called the "Termination Date"). GRZ shall ensure that the Minister does not make
a decision to suspend or cancel any of the Large Scale Mining Licences, and that no other
action is taken by or on behalf of GRZ without the approval of ChibCo to terminate such
Large Scale Mining Licences or any of the Leases prior to the Termination Date.

If ChibCo or GRZ contest:

(a) the grounds for the issue of the Default Notice; or

(b) whether the default or failure has been remedied; or

(c) the adequacy of any compensation paid pursuant to Clause 18.4(b),

the matter shall be submitted for arbitration pursuant to Clause 19. If the arbitrator finds (in
the case of paragraph (a) above) that adequate grounds exist for issue of the Default Notice,
he shall fix a period during which ChibCo must comply with Clause 18.4(a) or 18.4(b) and
the amount of compensation payable (if applicable). If the arbitrator finds (in the case of
paragraph (b) above) in favour of GRZ, he shall fix a period during which ChibCo must
remedy the default or failure. If the arbitrator finds (in the case of (c) above) in favour of
GRZ, he shall fix the amount of compensation payable and tie period for its payment.

GRZ shall not serve a Termination Notice while arbitration between GRZ and ChibCo under

this subclause is in progress and any Termination Notice already served will be suspended
immediately upon the commencement of such arbitration for the duration of any such

~34-
18.6

18.7

18.8

arbitration. If the arbitrator finds in favour of ChibCo, or within the period fixed by the
arbitrator the default or failure is substantially remedied or the compensation is paid, GRZ
shall not serve a Termination Notice and any Termination Not::e already served shall be
deemed withdrawn.

If this Agreement is terminated by GRZ pursuant to Clauses 18.2 or 18.3:

(a) ChibCo will! surrender to GRZ the Large Scale Mining Licences and the Leases but
without prejudice to the liability of any of the Parties in respect of any antecedent
breach or default under this Agreement or in respect of any indemnity given;

(b) each Party shall forthwith pay to the other Party all monics that may be owing to the
other Party hereunder;

(c) GRZ shall have the option to request that ChibCo abandon the Facilities within the
reasonable timetable specified by GRZ and the option to purchase (subject to any
encumbrances thereon), all or any portion of the Facilities at a price equivalent to the
fair market value of such assets, which fair market value is to be determined by
agreement between GRZ and ChibCo but failing such agreement by a Sole Expert in
accordance with Clause 19. Such option to be exercisable by notice to ChibCo within
thirty (30) days following termination of this Agreement. If requested to do so by
GRZ, ChibCo shali also assign to GRZ such contracts to which it is a party as GRZ
determines and deliver all records of the Facilities held by ChibCo to GRZ;

(d) ChibCo shall have the right, within the one (1) year period following the thirty (30)
day notice period referred to in Clause 18.6(c):

7) to assign or otherwise dispose of at! or any p< >: the remaining Facilities

to any person; or

(ii) to remove and recover from the Mining Area and export from Zambia any
of the remaining Facilities on the condition that such removal does not cause
irreparable damage to major assets which are not removed from the Mining
Area; and

(e) ChibCo shall leave the Mining Area in a sate an‘ stable condition to the reasonable
satisfaction of the Director of Mine Safety having regard to natural conditions in the
area and applying generally accepted standards of good mining practice, provided that
ChibCo shall not be required to alter the physical condition of the mines, the tailings
disposal sites, or other Facilities beyond the requirements of the Environmental Plan.

Upon the expiry of the one (1) year period referred to in Clause 18.6(d), all Facilities which
remain on the Mining Area shall become the property of GRZ without any cost to GRZ or
any liability for GRZ to pay compensation therefor.

Clauses 18.6, 18.7, 19, 20 and 21 shall continue in force notwithstanding the termination of
the rest of this Agreement.

-35-
18.9

19.

19.1

19.2

19.3

19.4

19.5

19.6

19.7

19.8

GRZ covenants that it will not acquire compulsorily the Facilities or any interest in or over
a property comprising the Facilities except for public purposes under an Act of Parliament
relating to the compulsory acquisition of property which provides for payment of
compensation in respect thereof.

Arbitration and Sole Expert

For the purposes of this Clause, "Dispute" means any dispute, disagreement, controversy or
claim arising out of or relating to this Agreement, or the interpretation or performance of
provisions of this Agreement or the breach, termination or validity thereof, which the Parties
are unable to resolve by mutual agreement within a reasonable time. 1t does not include any
difference of view or disagreement which, pursuant to provisions of this Agreement, may be
submited for determination of a Sole Expert.

GRZ and ChibCo hereby consent to submit to the International Centre for Settement of
Investment Disputes (the "Centre”) any Dispute for settlement by arbitration pursuant to the
Convention on the Settlement of Investment Disputes between States and Nationals of Other
States (the "Convention"). Arbitration shall be held in London, or such other place as the

Parties may agree in writing.

It is hereby agreed that, although ChibCo is a national of Zambia, it is controlled by nationals
of South Africa and shali be treated as a national of South Africa for the purposes of the
Convention.

Any arbitral tribunal (the "Tribunal”) constituted pursuant to this agreement shall consist of
a sole arbitrator appointed by agreement, and an arbitrator, who shall be President of the
Tribunal, appointed by agreement of the parties or, failing such agreement by a neutral
official.

Any arbitration proceeding pursuant to this Agreement shall be conducted in accordance with
the arbitration rules of the Centre in effect on the date on which the proceeding is instituted.

An award in arbitration proceedings held pursuant to the Convention shall be binding on the
parties and judgement thereon may be entered in any court having jurisdiction for the

purpose.
GRZ hereby irrevocably waives any claim to immunity -

(a) in respect of proceedings to enforce any such award including, without limitation,
immunity from service of process and from the jurisdiction of the Court, and

(b) in respect of execution of any such award against the property of GRZ outside
Zambia.

The waiver of immunities referred to herein constitutes only a linited and specific waiver for
the purposes of this Agreement and under no circumstances shill it be interpreted as a general
waiver by GRZ or a waiver with respect to proceedings unrelated to this Agreement. GRZ
has not waived such immunity in respect of property which is (i) located in Zambia; (ii) used

-36-

19.9

19.10

19.11

19,12

19.13

by a diplomatic or consular mission of GRZ (except as may be necessary to effect service of
process), (iii) property of a military character and under the control of a military authority
or defence agency, or (iv) located in Zambia.

Unless otherwise agreed or provided, the cost of any arbitration procedure will be borne -

(a) equally by the two (2) parties to the Dispute where it has been referred jointly by
them, or otherwise,

(b) by the unsuccessful party.

Where a Dispute has been referred to the Centre for arbitration then the Parties to the extent
practicable may otherwise exercise their rights and perform their obligations under this
Agreement. Neither Party shall be entitled to exercise any rights or election arising in
consequence of any alleged default by the other arising out of the subject matter of the
Dispute until the Dispute has been resolved by the decision of the arbitrators.

A difference of view or disagreement may be referred by a Party to a Sole Expert pursuant
to Clauses 3.3(c), 6.4, 7.3, 8.8, 9.11, 12.5, 12.8, 16.5(b)(ii), 16.7, 18.6(c), 23.2 and 23.4
hereof. Where any difference of view or disagreement is referred by a Party or Parties to
the Sole Expert, the other Parties shall have twenty (20) days to consent to such referral and
upon the consent of all the Parties, the difference of view or disagreement shall be referred
promptly upon consent. In the absence of consent in writing by all the Parties, such
difference of view or disagreement may be considered a Dispute pursuant to Clause 19.1.
Any such reference may be made by a Party may be made by notice served pursuant to
Clause 24.

To the extent practicable, a party intending to make a reference to a Sole Expert shall provide
reasonable advance notice to the Party(s) of such intention and shall allow such Party(s) to
discuss the basis for such reference and affording a reasonable opportunity to such Party(s)
to take whatever steps it/they considers appropriate to remove the basis of the dispute.

Where any difference of view or disagreement is referred by an individual Party to the Sole
Expert, consideration of the difference of view or disagreeinent in question shall be initiated
by the Party who is seeking con:ideration of the difference of view or disagreement by the
Sole Expert submitting to both the Sole Expert and the other Purty written materials setting
forth:

(i) a description of the difference of view or disagreement;

(ii) a statement of the submitting Party’s position; and

(iii) copies of records (if relevant) supporting the submitting Party’s position.

Where any difference of view or disagreement is referred by ihe Parties jointly to the Sole
Eapert, consideration of the difference of view or disagreement in question shall be initiated

by the Parties jointly by each party submitting to the Sole Expert and the other Party or
Parties (as the case may be) the written materials referred to in Clause 19.12.

-37-
19.14

19.15

19.16

19.17

19.18

19.19

19.20

19.21

20.

20.1

Within ten (10) Business Days of the date that a Party has submitted written materials-to the
Sole Expert pursuant to Clause 19.12, the other Party or Parties (as the case may be) may~
each submit to the Sole Expert:

(i) a description of the difference of view or disagreement;

(ii) a statement of their position; and —

(iii) copies of records (if relevant) supporting their position.

The Sole Expert shall consider any information submitted by the responding Party/Parties
within the period provided for in Clause 19.14 and, in the Sole Expert's discretion, may
consider any additional information submitted. by any Party at a later date.

The Parties shall not be entitled to apply for discovery of documents but shall be entitled to

have access to the other Party or Parties (as the case may be) relevant-records and to receive
copies of the records submitted by the other Party or Parties (as the case may be).

Each Party shall designate one person knowledgeable about the issue which has been referred --

to the Sole Expert who shall be available to the Sole Expert to answer questions and provide
any additional information requested by the Sole Expert. Except for such person, a Party
shall not be required to, but may, provide oral statements or presentations to the Sole Expert
or make any particular individuals available to the Sole Expert.

Except as provided in Clause 19.20 with respect to the payment of costs,-the determination
of the Sole Expert shall be without prejudice to any Party and any evidence given or
Statements made in the course of this process may not be used against a Party in any other
proceeding. The process shall not be regarded as an arbitration and the laws relating to
commercial arbitration shall not apply.

When a Sole Expert’s determination is initiated, the Sole Expert shall be requested to provide
a determination within fifteen (15) Business Days after the ten (10) Business Day response
period provided in Clause 19.14 above has run. If the Sole Expert’s determination is given
within such fifteen (15) Business Day period, or if the Sole Expert’s determination is given
at a later time and no Party has at such time initiated any other proceeding concerning the
difference of view or disagreement, the Parties shall review. and discuss the determination
with each other in good faith for a period of ten (10) Business Days following deliver of the
determination before proceeding with any other actions.

The costs of engaging a Sole Expert shall be borne by the unsuccessful party.

The Sole Expert’s determination shall be final and binding on the Parties save in the case of
manifest error. -

Law Applicable

This Agreement shall be governed by and construed in accordance with the laws of Zambia
which the Parties acknowledge and agree includes, so-far as they are relevant, the rules of

-38-
21.

21.2

21.3

21.4

22.1

international law.
Force Majeure

Any failure on the part of a Party hereto to comply with any of the terms, conditions and
provisions of this Agreement (except any obligation of a Party to make payment of money
to the other Party) shall not be grounds for termination or give the other Party hereto any
claim for damages insofar as such arises from Force Majeure, if the first-mentioned Party:

(a) has taken all appropriate precautions, due care and reasonable alternative measures
with the objective of avoiding such failure and of carrying out is obligations under
this Agreement; and

(bd) has given notice to the other Party of the occurrence of Force Majeure on becoming
aware of such an event.

The first-mentioned Party shall take all reasonable measures to Overcome the Force Majeure
and to fulfil terms and conditions of this Agreement with the minimum of delay (provided that
no Party has an obligation to settle a labour dispute or to test the constitutionality of any
legislation or law) and shal! given notice to the other Party on the restoration of normal
conditions.

For the purposes of this Agreement, Force Majeure shall include war, insurrection, civil
disturbances, blockades, riot, embargoes, strikes, lock-outs and other labour-conflicts, land
disputes, epidemics, volcanic eruptions, earthquakes, cyclones, floods, explosions, fires,
lightning, governmental restrictions, change in applicable lw or unavailability of materials
or equipment and any other event which the party claiming Force Majeure could not
reasonably be expected to prevent or control.

In the event of any circumstances or event of a kind set out in this Clause 21 the period of
time allowed for the performance of those obligations or exc;cise of those rights which are
delayed by such event of Force Majeure and the periods of time thereafter allowed for the
performance of obligations or exercise of rights which are dependant upon the first mentioned
obligations or rights, shall be extended by a period equal to the period during which such
event of Force Majeure continues until the time of its settlement by agreement.

Where any period is, or is deemed to be, extended or any latcr date substituted for an earlier
date under this Clause, that extended or substituted period or date shall be deemed to
constitute the period or day referred to in this Agreement (aotwithstanding that at the time
of such extension or substitution such period may have expired or such date may have
Passed).

Variation
The Parties may from time to time by agreement in writing udd to, substitute for, cancel or
vary all or any of the provisions of this Agreement, the Approved Programme of Mining

Operations, the Large Scale Mining Licences or any programme (including all of the
Scheduled Programmes), proposal or plan approved for the purpose of more efficiently or

-39-
22.2

22.3

22.4

satisfactorily implementing or facilitating the objectives of this Agreement.

(a) Except as otherwise provided in Clause 22.4, where ChibCo proposes to modify or
vary the Approved Programme of Mining Operations (hereinafter called a
"Modification") and- by such Modification ChibCo would not be in substantial
compliance with the Approved Programme of Mining Operations, ChibCo shall
provide notice of such Modification to GRZ. Such Modification shall be deemed to
be approved by GRZ and the Approved Programme of Mining Operations shall be
amended to the extent necessary to reflect such Modification unless GRZ within thirty
(30) business days of the notice being given to it notifies ChibCo that GRZ considers
the Modification to be a Major Change. If ChibCo accepts that the Modification is
a Major Change it is deemed that notice has been given pursuant to Clause 22.4(a)
on the date GRZ gave notice it considered the Modification is a Major Change.

(b) If ChibCo does not agree that the Modification is a Major Change then it may refer
to the Sole Expert in accordance with Clause 19, the question whether the
Modification is a Major Change. If the Sole Expert determines that the Modification
is a Major Change then it is deemed that notice has been given pursuant to Clause
22.2(a) as of the date of the Sole Expert’s decision and the provisions of Clause
22.4(b) to (e), inclusive, apply, unless ChibCo has implemented or commenced
implementation of the Major Change. If such implementation has occurred or
commenced then the Sole Expert shall also determine:

(i) what action ChibCo must take; or

(ii) what compensation ChibCo must pay and to whom such compensation shall
be paid.

If the Sole Expert determines that the Modification is not a Major Change, such
Modification shall be deemed approved by GRZ and the Approved Mining
Programme of Operations shall be amended to the extent necessary to reflect such
Modification without further variation or payment of compensation by ChibCo.

For the purpose of this Clause 22, a proposed Major Change to the Approved Programme
of Mining Operations means a proposed material change involving the elimination or material
dilution in the capacity or availability of the Facilities or in the mine plan or mine production
schedule if a consequence of such proposed material change would be to materially reduce
or materially delay receipt of GRZ’s tax revenues or royalties derived from the Facilities’
operations or in a material respect adversely impact or increase the adverse impact of
ChibCo’s mining activities on the environment.

No Major Change shall take effect unless it has been approved or is deemed to have been
approved by GRZ and where ChibCo intends to make a Major Change the following

provisions shall apply -

(a) ChibCo shall, by notice to GRZ of the proposed Major Change, give full details
including an economic analysis of the proposed Major Change entitled "Proposed

- 40-
22.5

22.6

23.

23.1

23.2

(b)

©

(d)

(e)

Major Change to the Approved Programme of Mining Operations";

if GRZ does not notify ChibCo that it objects to the M.jor Change within thirty (30)
days of the notice, GRZ shall be deemed to have approved the Major Change;

where GRZ requires additional time to evaluate the Major Change, it shall within the
thirty (30) days stipulated in Clause 22.4(b), extend the period by an additional thirty
(30) days and if within that thirty (30) day period GRZ does not notify ChibCo of
any objections it shall be deemed to have approved the Major Change;

where GRZ objects to the Major Change and ChibCo considers the objection to be
unreasonable, ChibCo may elect to refer the question of the reasonableness of GRZ’s
objection to the Sole Expert under Clause 19. In assessing the reasonableness or
otherwise of GRZ’s objections the Sole Expert shall have regard to the impact which
withholding approval to the change would have on the economic viability of the
project, as wel] as the impact on GRZ revenues;

if the Sole Expert determines that GRZ’s objection is unreasonable, GRZ shall be
deemed to have approved the Major Change.

Where GRZ approves or is deemed to have approved a Major Change, the Approved
Programme of Mining Operations shall be varied or amended to the extent necessary to reflect
the Major Change.

For the purposes of this Agreement, a reduction in the number of employees of ChibCo
notified (where applicable) to GRZ in accordance with Clause 6.6 shall not, in and of itself,
constitute a Major Change.

Consultation

(a)

(b)

(a)

(b)

A Committee shall be formed, comprising of one member from each of the Ministry,
ChibCo and the Municipal Council and chaired by a representative of the Ministry
of Employment, which shall have no powers to bind te Company but shall monitor
the implementation of the Training and Human Resources Management Programme.

This Committee shall operate during the term of this Agreement and ChibCo shall
furnish it with quarterly reports outlining the progress of the Training and Human
Resources Management Programme, problems encountered, positions filled and the
number of local people employed.

A Committee shall be formed, comprised of one member from each of the Ministry
of Mines and Minerals Development, the local Government and ChibCo and chaired
by a representative of the Ministry of Commerce, Trade & Industry, which shall
monitor the supply and procurement of goods and services to the Facilities.

The Committee shall operate during the term of this Agreement and ChibCo shall

furnish it with six monthly reports setting out the contracts awarded during the six
month period comprising the following information:

-4)-
24.

24.1

24.2

(i) a list of successful tenderers which shall include the items supplied, residence
of tenderers and the reasons for awarding the tender; and

(ii) a list of unsuccessful locally based tenderers which shall include reasons for

not awarding the tender.

Notices

(a) Any notice, consent, demand, approval or other communication (a “Notice") required
or permitted to be given shall be deemed to have been given if -

(i) in the case of a Notice given by GRZ, such Notice is signed on behalf of
GRZ by either the Minister or Permanent Secretary to the Ministry as their
respective responsibilities require; or

(ii) in the case of a Notice to be given by ChibCo, such Notice is signed by a
director or by the Secretary of ChibCo.

(b) Each such Notice shall, as elected by the Party giving such notice, be personally
delivered or transmitted by telex to the other Party as follows -

A Notice to GRZ

If by facsimile -

Permanent Secretary

Ministry of Mine and Minerals
Development

+ 260 1 251244/252916

A Notice to ChibCo
If by facsimile -
The Secretary

Fax number:

09260 1 226915

If by hand -

Permanent Secretary
Ministry of Mine and Minerals
Development

PO Box 31969
Haile Selassie Avenue
Lusaka, Zambia

If by hand -
The Secretary

Chibuluma Mines Plc

c/o DP Services Limited
2nd Floor, Kafue House

1 Nairobi Place, Cairo Road
Lusaka

Except as otherwise specified herein, all Notices and other communications shall be deemed

to have been duly given on the earlier of -

(i) the date of receipt if delivered personally and receipt acknowledged; and

-42-
24.3

26.

26.1

27.

27.1

28.

28.1

29.

29.1

(ii) the date of transmission with confirmed answerback if transmitied by telex.

Either Party may change its address by Notice to the other Party in accordance with the
provisions of this Clause. All Notices and all documents or instruments delivered in
connection with this transaction shall be in the English language.

Where ChibCo is required to submit any plans, proposals or other material for the approval
of GRZ, the date of submission shall be deemed to be the date on which GRZ received the
said plans, proposals or other materials.

Waiver

The failure of any Party to enforce at any time any of the provisions of this Agreement shall
in no way be construed to be a waiver of the provision or any part thereof or the right of any
Party thereafter to enforce each and every part of the provision in respect of any subsequent
default or breach.

Severability

The provisions of this Agreement shall be separate and severable each from the other to the
extent that if any portion or any one provision or portion is deemed to be inoperative then the
remainder of this Agreement shall remain binding upon and enforceable by the Parties hereto.
Nothing herein shall preclude one Party from requesting the other Party to renegotiate any
provision herein.

Further Acts

The Parties shall execute such documents and do and perform such acts that lie within their
power and are necessary to give full effect to this Agreement.

Counterparts

This Agreement may be executed in any number of counterparts, each of which executed shall
be deemed to be an original, and such counterparts shall together constitute one Agreement.

Representations and Warranties
Except as expressly stated in this Agreement, no representation, inducement or warranty was,
prior to the execution of this Agreement, given or made by one of the Parties hereto with the

intent of including the other Party to enter into this Agreement, and any representations,
inducements or warranties that may have been so given are hercby denied and negated.

-43-
IN WITNESS WHEREOF this Agreement has been duly executed by the Parties on the
day of , 1997

SIGNED, for and on behalf of the
GO’ OF THE
REP! IC OF ZAMBIA

hed

wee

THE COMMON SEAL of }
CHIBULUMA MINES PLC }
was hereunto }
affixed by authority of the Board }
} }
Director
Seeretary
SCHEDULE 1
APPROVED PROGRAMME OF MINING OPERATIONS

Chibuluma West

The mine will remain in production using existing methods or variations thereof for as long as
possible at current levels and the emphasis will be placed on maximum recovery of known ore
resources and the search for extensions. Ore would continue to be railed to the Nkana concentrator,
and copper and cobalt metal will be produced on a toll basis at the rate of approximately 9,500 tons
of "A" Grade copper cathode and 200 tons of cobalt of various grades per annum. Sufficient reserves
exist to maintain a mill feed rate of 390,000 tons per annum at a grade of approximately 2,5% Cu
for 3 to 4 years. Reserves indicated by initial drilling below the 620 level will be accessed by a
subvertical or inclined shaft, and the mining method will be adapted for the shallow dip of the
orebody. Production levels will decrease progressively as the orebody approaches exhaustion and ore
remnants are mined.

Chibuluma South

The Chibuluma South sulphide orebody is scheduled to be developed to the production stage to
coincide with the decline of Chibuluma West as early as is consistent with the establishment of the
necessary intrastructure and the rate of shaft sinking and plant construction. The orebody has an
average dip of 40° and width of 15 metres, necessitating a horizontal slice cut and fill method of
mining to minimise dilution and maximise extraction. Suitable fill will be sourced from classified
tailings on site.

A vertical shaft system will be sunk to the north of the orebody to a minimum level of 700m. More
rapid production may be achieved by the sinking of a shaft to 400m and mining ore above 350 level
followed by a later subvertical shaft for lower levels. Level intervals are expected to be 60m.
Interlevel development will be by footwall ramps for trackless mining equipment comprising
scooptrams, drill jumbos and utility vehicles. Ore at the rate of approximately 40,000 tons per month
will be transported to the shaft orepasses by articulated trucks or by rail over a projected life of 11
years and hoisted for milling and concentration by flotation on site.

A milling and ore flotation plant capable of treating the entire output of the mine will be constructed
adjacent to the shaft. Copper concentrates are to be transported to the Nkana smelting/refining
complex for treatment in terms of a tolling agreement with the owners cf the Nkana complex for the
production of grade "A" cathode amounting to between 15,000 and 17,000 tons per annum.

The development commitment of approximately $34million will be expended or surface infrastructure
such as power, buildings, roads and drainage, shaft sinking, mine development and mining
equipment, a milling and flotation plant and various ancillaries. The Ge.clopment programme will
take approximately 3 years.

-45-
Exhibit 1

Map of facilities at Chibuluma West Mine and Chibuluma South.
v 94+

MINING AND SURFACE RIGHTS FOR
ZCCM, CHIBULUMA MINE

+ “

SCHEDULE OF CAPITAL EXPENDITURE

Infrastructure

Surface Plant and Equipment
Concentrator

Mining Equipment

Surface Shaft Sinking

Level and Stope Development
Sub-Vertical Shaft

Level and Stope Development
Ongoing Capex

Sub-Totals

Contingency (20%)

TOTAL

2300

4150
830
4980

2200
2680

7730
1546
9276

-47-

7370
1474
8844

3000
600
3600

5 6 Jon Total
1550

500

4550

800 5700
5330

3820

2060 3600
100-1180 1900
500 _2400
2960 1800 500 29410
592360 5402
3552-2160 500 34812
SCHEDULE 2
LOCAL BUSINESS DEVELOPMENT PROGRAMME

Philosophy

There is an expectation by ChibCo that local business will benefit from the opportunities arising from
the privatisation and combined operation of a successful mine. ChibCo believes in helping and
facilitating local business and will support the development of local entrepreneurs.

Mechanism

The development of local business will occur as the programme of capital expenditure for the
development of Chibuluma South commences with emphasis on both the formal and informal sectors
of the economy. As the Chibuluma West operation becomes a decentralised profit centre, competitive
local suppliers of goods and services will be encouraged to deal directly with the mine. ChibCo will
submit to GRZ a detailed programme for local business development within 12 months of Closing.

Specific Examples

1. Specific local business developments to be facilitated by ChibCo include the privatisation of
the Kalulushi Hospital and the primary school. Both institutions provide services of high
quality to the local community, and ChibCo is committed to maintaining the benefits currently
enjoyed by ZCCM employees. Current staff would be fully engaged in the transformation
process, which would in turn create a number of local ancillary service suppliers. A formal
proposal for privatisation will be formulated in due course.

2. Within the means available, ChibCo will endeavour to utilise the assets of the Engineering
Department to spawn a number of smaller private engineering enterprises to serve Chibuluma
initially and ultimately the entire Copperbelt. Local entreprencurs will be encouraged to
compete for non-core items required by ChibCo.

3. It is also anticipated that as the privatisation of ZCCM progresses, many of the technical
services now provided on a group basis will derive from smaller specialised units on a market
basis. Again, ChibCo would support such development of local businesses.

4. It is likely that other opportunities for local business development by Chibco will be identified
in the future,

Personnel

ChibCo has designated Mr E. Legg as the responsible person within the company to take an active
role in assisting Zambian citizens in the setting up and management of small business enterprises,
liaising with GRZ, compiling and maintaining a register in compliance with Clause 4.1 of the
Development Agreement and assisting generally with the implementation of the Local Business
Development Programme.

~48-
\V
\
‘
i

S
S

NS"

a

PART II
FORM OF LARGE SCALE MINING LICENCE
‘Mines Form 103/96
Suxked by Mines Development Deparunent
en BI 4398796

REGISTRATION No. LML ..

REPUBLIC OF ZAMBIA

LARGE-SCALE MINING LICENCE
(Section 25 of the Mines and Minerals Act, 1995, No. 31 of 1995)

Applicant’s name

Address .............
Prospecting Licence No.
The mining area shall be the area described in the Schedule and annexed hereto and bordered .. .
Ne ee eee eee ee eee nee on the Plan.
The Licence is granted for a period of...............2-0.. commencing on the
day of .. 0.2... ee eee eee
The programme of mining and development operations shall be as shown in the Appendix hereto.
The following conditions included in Prospecting Licence No. PL ........
shall continue to apply:
Issued at... 2.2.00... this... ... eee dayof ..........
Director cee
ENDORSEMENT OF REGISTRATION
~ This large-scale mining licence has this............ day Of 2.0... eee eee eee

been registered in the Register of Mining Rights.
RENEWALS AND AMENDMENTS

Date of Deals of Renewal or | Date of Registration and nd | Signature of of Director
Amendment ndment Registration No.

-51-
SCHEDULE 4

PART I
MEDICAL SERVICES

The existing hospital and clinics provide a range of medical services to both ChibCo employees,
other ZCCM personnel and outside parties. ChibCo, as tendered, will attempt to privatise the
hospital but will retain both of the clinics for weatment of minor aliments prior to hospital services
being sought. Non-Chibuluma employees using the hospital services on ZCCM/ACo payroll will
be charged for use of hospital services effective 1 October 1997. In the initial period ZCCM will
be charged for these services pending privatisation of ACo. Charges are as per Social Access
Agreement.

An "Audit" procedure will be established to ensure that the quality and standard of service at the
hospital will be maintained both prior to and after privatisation. Both ZPA and ZCM. will be
consulted during the privatisation process.

CHIBULUMA MINE HOSPITAL

Chibuluma mine hospital is situated in Kalulushi 15 km north west of Kitwe and caters for Mine
employees and their dependants and fee paying non-mine patients. The hospital caters for both
contributory (high cost) and non-contributory (low cost) clients. In-patient and out-patient care in
addition to specialised clinical services and paramedical services are available. The four clinics at
Chibuluma and two clinics at Chambishi are run by Chibuluma mine hospital public health
services and compliment that of the local municipality and Distict Health Board. The hospital has
a bed capacity of 162 (116 beds and 46 cots/cribs). Bed occupancy is 37.5% at High cost and
41.9% at Low cost.

Table 1: LABOUR DISTRIBUTION BY FUNCTION

CATEGORY TOTAL

-53-
*Two on specialist training in the UK - Dr. U Simanwe and Dr D Mweemba

Table 2: LABOUR DISTRIBUTION BY GRADE

[encom [aot [anon =m]

PART II
EDUCATION SERVICES

The primary school provides an education service for the benefit of the children of Chibuluma Mine
employees and the general populace.

The mine primary school will continue to operate and to offer a standard of education and child care
no less than that currently pertaining. It is envisage that whilst day to day affairs and teaching
practice of the school will continue largely as they are, the school will become more financially self
supporting. This will be achieved by offering education facilities to chi!dren of ChibCo employees
and other residents on a fee-paying basis related to the quality of service provided. ChibCo
employees currently at Kalulushi primary school will continue to be paid the school fees as at present
and tees will be charged as per the social access agreement.

ChibCo will for pay its proportionate share of the school until such time as it becomes a fully
privatised and self-sustaining entity, and will continue support in the form of sponsorship for specific
projects. Limited use of school facilities may also be required for adult education and community
development after normal school hours.

Payments for other school fees of Chibuluma employees currently being paid will continue to be paid.
KALULUSHI PRIMARY SCHOOL

Established in 1973 to cater for children of expatriate miners.

Zambian boys 109 1997/98 Budget

Zambian girls 122 Capacity 250 Actual 235
Expatriate boys 1 Cost per Child: K800 000/
Expatriate girls 3 year

Mine pupils 222 School Fees Per Child
Non-Mine pupils 13 - Mine: K79 500/year
Chibuluma Mine children 76 - Non-Mines: K1 200 000/
Nkana Mine children 35 year

Non Chib/Nkana 96

Retired Miners children 5

Deceased Parents children 3

Redundancy Package children

Medical Discharge children 5

Non-Mine (Economic Fees) 13

children

STAFFING

Apart from the Headteacher, all member of staff are Zambian employees broken down as

-55-
follows:-

Deputy Headteacher
School Teachers
Class Teachers
Secretary

Teacher Aides

Crew Boss

Sanitary Hand

Pool Attendant
General Workers
Casual Teacher Aidea

G12
Gl

RRR

G7
G7
G8

Nee Ee NR DAHe
PART Ill
RECREATIONAL SERVICES

Various sports and recreational clubs and facilities exist for the benefit of Chibuluma and non-
Chibuluma employees. These include the Recreational Club, Golf Club, Tennis Club, Bowling
Club, Squash Club, Rugby Club. The clubs are autonomous concerning management,
administration and policy, and are subsidised by ZCCM. ZCCM also have a power of veto in the
affairs of the clubs.

ChibCo will continue to offer sports and recreation facilities of standard no less than those
currently available to employees and club members, and will be supportive of proposals to
improve facilities. The ZCCM veto will be transferred to ChibCo to be utilised in the event the
affairs of a particular club are being mismanaged.

WOMEN CENTRES

Number of Women Centres: 01
Name of Women Centres: Lubuto Women Centre
Location: In the ZCCM Medium Cost Residential Area

at No. 1 Mululu Avenue

Facilities Offered: Offers training to young women and wives of
miners in Home Economics and cover the
following subjects:-

- House wifery
- Knitting
- Sewing
- Embroidery
- Cookery
- Nutrition and
- Child Care
Number of trainees per year: Eighty (80)
Sixty (60) in the Basic Class
Twenty (20) in the Advance Class

Number of full time ZCCM staff: Two (2) assisted by one (1) part-time
employee.

PART IV
MUNICIPAL INFRASTRUCTURAL SERVICES

-57-
The Municipal Infrastructural Services currently comprise normal township services managed and
funded by Kalulushi Municipality, ZCCM and Chibuluma Mine. Chibuluma Mine provides and
manages drinking water and sewage treatment facilities, and electric power is distributed to the
township from the mine busbar. These services are provided on a reimbursable basis. In
addition, Chibuluma Mine provides labour for other municipal requirements such a storm water
drain cleaning. Residents pay for such services at a nominal rate.

Municipal Infrastructure Services will continue at a current level and standard no worse than that
applying prior to this agreement, and made available to residents of Kalulushi and Chibuluma
townships on commercial terms related to the cost of provision of such services. Subsequent to
privatisation ‘nd the allocation of ZCCM houses for purchase by employees the occupants of
such houses are liable for municipal charges for water, electricity, sewage and refuse disposal,
toad and parks maintenance, all other municipal services together with rates appropriate to the
development of a viable municipal administrative and execution unit, ChibCo will procure that
payment for municipal services provided to the houses of ChibCo employees and its proportional
share of other municipal services. On the basis of the number of Chibuluma having units
Kalulushi as a proportion of the total number of housing units.

ChibCo will charge ZCCM on a monthly basis for all municipal services rendered to ZCCM
employees in Kalulushi. All non-Chibuluma, ZCCM residents will be levied directly by ChibCo.

ChibCo will work towards transferring of these Services to the Municipality and assist in
establishing a commercially viable municipality within 2 years of the date of Completion.

The following broad financial support was provided by ZCCM for the municipal services before
the Completion Date . ChibCo will continue to provide their proportional share of these
expenses and services at the same standard as currently being supplied. It is intended that these
services of the assets necessary to provide their services will be transitioned by the Chibuluma
Town Council on an ordered manner on a commercial basis over a 24 month period from date of
Completion. The agreed objective of both ChibCo and ZCCM is to establish a commercially
viable municipality at the town of Kalalushi..

ROADS IN TOWNSHIPS

Maintenance is done by the Municipal Council. However ZCCM gets involved when the
Municipal Council fails.

REFUSE COLLECTION
Responsibility of the Municipal Council, ZCCM helps when the need arises.
SEWAGE SERVICES

An average of K100 000 on a monthly basis is spent on Sewage Lift Pump maintenance
supervision A further K180 000 is spent on unblocking chocked sewer lines per month.

- 58 -
WATER PROVISION

ZCCM spends about k10.7 million per month in providing treated water to the Council.
CEMETERY

Responsibility of the Local Council.

STREET LIGHTING

Responsibility of the Local Council but ZCCM helps if where ZCCM employees stay are badly
affected.

-59-
PN AWEYWNH eS

PART V
PHYSICAL SOCIAL ASSETS

The Physical Social Assets owned by ChibCo Kalulushi Hospital and clinics
Kalulushi Primary School

Golf Club

Recreational Club

Tennis Club

Rugby Club

Badminton Club

Bowling Club
SCHEDULE 5
PART I
ENVIRONMENTAL PLAN

The Chibuluma Mine has been in production for more than 40 years and, under new ownership, is
approaching the end of its life. ChibCo undertakes to conduct rehabilitation relating to previous
and current mining operations identified in the Environmental Impact Statement prepared by
Steffan Robertson and Kirsten, to conduct an environmental management plan ("the
Environmental Plan”) to an acceptable standard designed to minimise the effect of mining on the
environment, and to effect a closure certificate for Chibuluma West. ChibCo will also adhere to
the plan for environmental protection prepared for the Environmental Impact Statement as part of
the mining licence protocol for Chibuluma South Mine.

It is envisaged that the Environmental Plan will cover the following aspects;

(i) dust and water pollution will be minimised by revegetation of disturbed areas and by
control of stormwater through crest and toe paddocks and related drainage of tailings and
tock disposal areas.

(ii) a monitoring programme for water flow, levels, qualities and discharges into the Fikondi
Stream will be established.

(iii) Old shafts will be sealed and the concentrator site rehabilitated by removal of foundations,
structures and scrap prior to contouring and revegetation.

(iv) Surface caving resulting from mining will be monitored and land use restricted in areas of
potential danger.

The Environmental Plan incorporates the clean up obligations described in Part II, and will
constitute a significant component of operations prior to and post closure of Chibuluma West and
Chibuluma South. Regular audits will be made of the environmental management issues covered
by the Environmental Plan and the post closure monitoring period will continue until stable
conditions at a satisfactory standard are achieved.

Timetable Date
Production of the EIS Chib South: 6 months from the date hereof
Production of the Environmental Plan Chib South: 9 months from the date hereof

Chib West : 6 months from the date hereof

-61- ‘
PART II
ENVIRONMENTAL CLEAN UP OBLIGATIONS

ChibCo will assume responsibility for the historic liabilities and obligations of ZCCM relating to
impacts on the environment of previous and current mining operations as defined in the
Environmental Impact Statement (EIS) for the Nkana Division, Chibuluma Mining Licence Area -
MLI8 prepared by Steffen Robertson and Kirsten in 1996 and 1997. The company will also
assume all obligations for clean up following mine closure until such time as a closure certificate

is granted.

The principal components of the Chibuluma Mining Lease Area affecting rehabilitation,
decommissioning and closure activities have been identified in the EIS and are as follows: shafts,
buildings and land subsidence at Chibuluma East and Chibuluma West; Ore Stockpile No. 3;
Waste Rock Dump No. 5; Tailings Dams TD1 and TD2; the old Concentrator. Progressive
rehabilitation of old mine workings and monitoring of water and air quality will be undertaken
prior to and during mine closure and decommissioning.

1. Ongoing Rehabilitation and Clean Up Obligations

1.1 Ore Stockpile No. 3: the 3 ha site requires final clean up and development of a
vegetative cover after removal of contaminated soil and/or the laying of a 0.5m
thick soil cover.

1.2 Waste Rock Dump No. 5: this comprises scattered waste rock piles 2 - 3m high
over a total area of less than | ha. Some of the piles are metalliferous and may be
reclaimed. Stormwater and run-off are to be controlled.

1.3 Tailings Dams TD1 and TD2: dust and erosion control measures will be
introduced to the bare areas on dam surfaces. Critical areas will be covered with
material such as laterite, mulch or slag. Crest bund walls and toe paddocks will
be constructed and decants will be plugged. The No. 2 dam breached wall is to
be sealed. Dams are to be vegetated with suitable trees and grasses.

1.4 Old Concentrator: Plant facilities have been partially removed and ongoing
rehabilitation will comprise: disassembly of buildings and steel structures not
required for future use; break-up and removal of concrete slabs, foundations and
other structures and the removal of scrap steel and other materials; removal or
treatment of soils contaminated by chemicals, concentrates, fuels and oils; top
soiling and revegetation. A survey of soil contamination over 24 ha of the plant
site will aid in assessing the need and extent of the top soil.

1.5 Chibuluma East: The environmental impacts relate to the sealing of three surface
shafts, and land subsidence over an area of approximately 4 ha. The progressive
Tehabilitation programme will include concrete capping of the three shafts and
appropriate fencing, surveying and monitoring of the area affected by mining

-62-
subsidence and the posting of warning signs for the small area of potential caving
south of Chibuluma East, the removal of any associated surface structures and
rehabilitation of the local surface.

1.6 General: The company will establish disposal sites for contaminated soil and scrap
materials. Monitoring and maintenance of vegetated areas and pollution control
Measures such as crest and toe paddocks will be conducizd regularly until closure.
A water flow and quality monitoring system will be est:blished, particularly with
regard to discharges into the Fikondi Stream.

Mine Closure

Mine closure will follow exhaustion of ore reserves at Chibulunia West. ChibCo will
undertake to decommission 7 Shaft by sealing according to appropriate regulations all
openings to surface after salvage of underground equipment, dismantling and removal of
all surface structures for which there is no use, and contouring and revegetating of
disturbed surfaces. Surface caving over a potential area of approximately 25 ha north of 7
Shaft will be monitored and warning notices placed. A water monitoring programme will
record ground water levels and qualities until such time as results indicate that conditions
have stabilised and are representative of post-closure conditions.

Chibuluma South

An Environmental Impact Statement will be prepared for the new mine in accordance with
the timetable in Part I and the environmental management plan dcfined and approved
therein will be adhered to.

-63-
NS

-SCHEDULE 6
TRAINING AND HUMAN RESOURCES MANAGEMENT PROGRAMME

It is the intention of the Consortium to undertake a comprehensive education and training
programme aimed at ensuring the technical competence and productivity and higher safery
standards of all employees. Basic skills training will ensure that every employee possesses the
technical knowledge to successfully complete the job required of him. Courses will be aimed at
ensuring technical competence together with the acquisition of knowledge in areas unfamiliar to
the particular employee. An Advanced Skill Training Programme will ensure that each higher
level employee reaches a level of competence in his or her specified filed. The training given at
this level may take place outside Zambia, depending on requirements, and will be undertaken at
the expense of the Company. It will be aimed at expanding the knowledge base and will also
ensure that the mine employees import a range of skills that may not be available within Zambia
at the time.

The Consortium is prepared to work with local administration in providing assistance with
schooling facilities for employees. Mine workers and their immediate family members will be
encouraged to have access to these facilities. The education would be designed to have a positive
impact on the general abilities of all mine workers and their family members, and will comprise
basic courses such as English, Maths and technical subjects. The curriculum will be based on the
needs of the community, wherever possible.

Especially gifted employees or immediate family members, may be offered the chance of
furthering their studies at a reputable institution within Zambia or internationally at a private
school, technical college or university. Bursaries and loans may be set up to assist employees in
this regard.

The development of human resources at Chibuluma will be of paramount importance in the
strategy for improving efficiencies, reducing costs and promoting job satisfaction and safety
amongst employees. The importance of correct assessment of individual character, experience and
potential is recognised and a competent human resource team on mine will monitor individual
performance and encourage each employee to define goals and to atiain them. Conversely, staff
identified as unsuitable for their posts will be counselled and encouraged.

The human resource management plan adopted will be similar to others applied successfully
throughout industry, with local adaptations to fit unique circumstances. The budget for such plan
has not been defined.

It is in the interests of the mine operator to maintain as high a level of Zambian employment as
possible in view of the general level and depth of education, experience and competence within
the industry. The terms of Clause 6.7 and 6.12 of the Development Agreement will be adhered
to. There will be occasion, particularly at the start-up of Chibuluma South, when the requisite
knowledge and skills for successful commissioning and operation of the mine, machinery and
processing plant will derive from non-Zambians, and the number of "expatriates" will decline as
the mine reaches maturity. ChibCo will be in the position to submit a detailed training

-64-
programme within 12 months of Close.

The minimum number of employees necessary to conduct Normal Operations from time to time is
700 persons, whih number may be reduced to 100 in the event of Force Majeure to conduct basic

pumping, security and municipal services.

-65-
SCHEDULE 7
REQUIRED INSURANCES

The following insurance policies shall be taken out with insured amounts and excesses appropriate
to the ChibCo scale of Operation and the risk profile pertaining from time to time. This
summarised schedule conforms to the details of Schedule 11 of the Sale and Purchase Agreement
relating to the types of insurance policies taken out by ZCCM.

Property Insurance
Motor Insurance

Money Insurance

Fidelity Guarantee
Liability Insurance
Umbrella Excess Liability
Plant All Risks Insurance

NEWRY
SCHEDULE 8
TAX SCHEDULE

The principal applicable taxes and the rates applicable to ChibCo in the conduct of Normal
Operations from the date hereof are as follows:

re)

(2)

Income Tax:

(i)

(ii)

(iit)

(iv)

vy)

ChibCo shall pay to GRZ income tax in accordance with the provisions of this
Agreement and the Income Tax Act (CAP 668) as amended on its net income
arising from all mining, concentration, smelting and rctining und other operations.

The income tax rate applying as at the date of this Agreement shall be thirty five
per cent (35%) save that if ChibCo were to obtain a fill listing on the Lusaka
Stock Exchange such rate shall be thirty per cent (30‘<) from the year of such
listing.

The carry forward of losses shall be permitted for a period of ten (10) years from
the date at which the loss was incurred. Losses should be used on a first in, first
out basis with earlier losses used before later losses.

ChibCo shall be entitled to maintain books of account stated in United States
dollars in accordance with generally accepted accounting principles.

For the purposes of Third Schedule to the Act, the Facilities shall be deemed a
"1975 new mine” allowing the deduction of one hundred per cent. (100%) of
capital expenditure (as defined in the Act) in the year in which the capital
expenditure was incurred.

Royalties:

(i) ChibCo shall pay to GRZ a royalty on the net back value of minerals
produced in the Mining Area at a rate of two per cent (2%).

(ii) For the purpose of the foregoing, the words "net back value" shall mean:
(aa) the market value of Mine Products free-on-board at the point of
export from Zambia or, in the case of consumption within Zambia,
at the point of delivery within Zambia, less:
(i) the cost of transport, including insurance and handling
charges, from the Mining Area to the point of export or

delivery; and

(ii) the cost of smelting and refining (where applicable) or other

-67-
Processing costs except such other processing costs as relate
to processing normally carried mit in Zambia in the Mining
Area; and

(bb) the term "market value" means the realised price for a sale free-
on-board at the point of export from Zambia or point of delivery
within Zambia,

(iii) | GRZ confirms that for Stability Period, royalty payable under the Act
shall be deductible against liability for income tax.

(iv) The circumstances where the discretion available to GRZ under Section 67
of the Act to defer the payment of royalty would be exercised are:

(aa) under the terms of Section 67(1) where the cash operating margin
of ChibCo mining operations is less than nil; and

(bb) under the terms of Section 67(2) on samples of minerals acquired
for the purposes of assay, analysis or other examination.

(v) For the purposes of the foregoing “cash operating margin” means the
amount derived by deducting operating costs (not including capital
expenditure during or required for the development of the Facilities) from
revenue.

(3) Other Taxes, Charges and Fees:

(i)

di)

(iii)

Customs and Excise Duties

Subject to the provisions of Clause 13 and Section 97 of the Act, ChibCo shall be
liable to pay customs and excise duties on all assets imported for the purposes of
the Approved Programme for Mining Operations at such rates and on the terms
and conditions as are set out in the Customs and Excise Act.

Import Declaration Fee ("IDF"):

In accordance with the Control of Goods (Import Fee) Regulations, 1995 ChibCo
shall be required to pay the IDF at a rate of five per cent. (5%) on the value of all
imported goods save where these goods comprise capital expenditure (as defined in
the Third Schedule of the Mines and Minerals Act) where value is calculated by
adding together the free-on-board value, all transportation costs, insurance costs
and freight costs.

Rural Electrification Levy:

- 66-
(4)

(5)

(6)

GRZ confirms that this will be ten per cent. (10%) of the levy paid initially by
ZCCM and subsequently by the purchaser of the ZCCM Power Division.

(iv) Other Taxes, Charges and Fees:

For the avoidance of doubt, ChibCo shall be liable to pay (and these provisions
will be without prejudice to such liability) all other taxes, charges and fees payable
to GRZ or to any governmental authority in Zambia as of the date of this
Agreement in relation to its mining, concentration, smelting or refining and other
operations carried out in Zambia, including but not limited to:

(aa) any annual fees, company fees, land rents or other payments due to GRZ
in accordance with applicable legislation and the provisions of this

Agreement; and

(bb) taxes, charges and fees for services rendered by governmental authorities
on request or to public or commercial enterprises generally.

Value Added Tax ("VAT"):

(i) In accordance with the provisions of the Value Added Tux Act, 1995 Mine
Products are chargeable to VAT at a rate of zero per cent. (0%).

(ii) GRZ confirms that input VAT shall be credited to ChibCo within a reasonable
period of time from the date of submission of ChibCo’s monthly VAT return in
Tespect of each accounting period.

(iii) For the purposes of this Clause, "input VAT" shall mean VAT payable in respect
of the supply of goods or services supplied to a registered supplier during a
prescribed accounting period for the purposes of the facilities comprising the
Facilities.

Relief from Withholding Tax

The rate of withholding tax applicable to ChibCo shall be ten per cent. (10%).

GRZ confirms its intention to enter into Double Taxation Agrecments with its major

trading partners which should, inter alia, reduce the level of withholding tax suffered on

distributions and payments of interest by ChibCo.

For the purposes of Second Schedule to the Act, the Facilities s}:all be deemed a "1975
new mine".

Deductions for Mining Expenditure on a non-producing and non-contiguous mine

- 69-
q)

ing ChibCo’s allowable deductions under Section five (one)

Vor the purpose of ascerti
(5(1)) of the Third Schedule to the Act, the Facilities shall at all times be regarded as a

single large scale mining and metal treatment operation.

‘The matters referred to in Paragraphs ((iii), U(v), 2(i), 2(iii) and 7 have not, as at the date
hereof, been incorporated into applicable Zambian legislation. GRZ. hereby contirms its
tent to propose the to the National Assembly for enactment at the earliest
practicable opportunity. Pending enactment, GRZ confirms that it will treat ChibCo as
wisis of the concessions set oul in these paragraphs:

liable to tax on the b

-70-
